 



EXHIBIT 10.01
$325,000,000
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
April 10, 2008
among
MARTIN MARIETTA MATERIALS, INC.,
The LENDERS Listed Herein,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
and
BANK OF AMERICA, N.A.,
BRANCH BANKING AND TRUST COMPANY,
WACHOVIA BANK, NATIONAL ASSOCIATION
and
WELLS FARGO BANK, N.A.,
as Co-Syndication Agents
 
J.P. Morgan Securities Inc.,
Lead Arranger and Sole Bookrunner

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
        ARTICLE 1
Definitions

 
       
Section 1.01. Definitions
    2  
Section 1.02. Accounting Terms and Determinations
    14  
Section 1.03. Types of Borrowings
    15  
 
        ARTICLE 2
The Loans

 
       
Section 2.01. Commitments to Lend; Extensions
    15  
Section 2.02. Notice of Committed Borrowing
    16  
Section 2.03. Competitive Bid Borrowings
    17  
Section 2.04. Notice to Lenders; Funding of Loans
    21  
Section 2.05. Registry; Notes
    21  
Section 2.06. Maturity of Loans
    22  
Section 2.07. Interest Rates
    22  
Section 2.08. Mandatory Termination of Commitment
    24  
Section 2.09. Optional Prepayments
    24  
Section 2.10. General Provisions as to Payments
    24  
Section 2.11. Fees
    25  
Section 2.12. Reduction or Termination of Commitments
    26  
Section 2.13. Method of Electing Interest Rates
    26  
Section 2.14. Funding Losses
    27  
Section 2.15. Computation of Interest and Fees
    27  
Section 2.16. Letters of Credit
    28  
Section 2.17. Increased Commitments; Additional Lenders
    33  
 
        ARTICLE 3
Conditions

 
       
Section 3.01. Effectiveness
    34  
Section 3.02. Borrowings and Issuances of Letters of Credit
    34  
 
        ARTICLE 4
Representations and Warranties

 
       
Section 4.01. Corporate Existence and Power
    35  
Section 4.02. Corporate Authorization; No Contravention
    35  
Section 4.03. Binding Effect
    36  
Section 4.04. Financial Information
    36  
Section 4.05. Litigation
    36  
Section 4.06. Taxes
    36  

 



--------------------------------------------------------------------------------



 



              Page  
Section 4.07. Margin Regulations
    36  
Section 4.08. Compliance with Laws
    37  
Section 4.09. Governmental Approvals
    37  
Section 4.10. Pari Passu Obligations
    37  
Section 4.11. No Defaults
    37  
Section 4.12. Full Disclosure
    37  
Section 4.13. ERISA
    37  
Section 4.14. Environmental Matters
    38  
Section 4.15. Regulatory Restrictions on Borrowing
    38  
 
        ARTICLE 5
Covenants

 
       
Section 5.01. Information
    38  
Section 5.02. Payment of Obligations
    40  
Section 5.03. Insurance
    40  
Section 5.04. Maintenance of Existence
    40  
Section 5.05. Maintenance of Properties
    40  
Section 5.06. Compliance with Laws
    40  
Section 5.07. Mergers, Consolidations and Sales of Assets
    41  
Section 5.08. Negative Pledge
    42  
Section 5.09. Leverage Ratio
    43  
Section 5.10. Use of Loans
    44  
Section 5.11. Investments
    44  
Section 5.12. Transactions with Affiliates
    44  
 
        ARTICLE 6
Defaults

 
       
Section 6.01. Event of Default
    45  
Section 6.02. Cash Cover
    47  
 
        ARTICLE 7
The Administrative Agent
 
       
Section 7.01. Appointment and Authorization
    47  
Section 7.02. Administrative Agent and Affiliates
    48  
Section 7.03. Action by Administrative Agent
    48  
Section 7.04. Consultation with Experts
    48  
Section 7.05. Liability of Administrative Agent
    48  
Section 7.06. Indemnification
    49  
Section 7.07. Credit Decision
    49  
Section 7.08. Successor Administrative Agents
    49  
Section 7.09. Administrative Agent’s Fees
    50  
Section 7.10. Other Agents
    50  

ii



--------------------------------------------------------------------------------



 



              Page   ARTICLE 8
Change in Circumstances

 
       
Section 8.01. Increased Cost and Reduced Return; Capital Adequacy
    50  
Section 8.02. Substitute Rate
    51  
Section 8.03. Illegality
    51  
Section 8.04. Taxes on Payments
    52  
 
        ARTICLE 9
Miscellaneous

 
       
Section 9.01. Termination of Commitment of a Lender; New Lenders
    54  
Section 9.02. Notices
    55  
Section 9.03. No Waivers
    56  
Section 9.04. Expenses; Indemnification
    56  
Section 9.05. Pro Rata Treatment
    57  
Section 9.06. Sharing of Set-offs
    57  
Section 9.07. Amendments and Waivers
    57  
Section 9.08. Successors and Assigns; Participations; Novation
    58  
Section 9.09. Visitation
    61  
Section 9.10. Collateral
    61  
Section 9.11. Reference Banks
    61  
Section 9.12. Governing Law; Submission to Jurisdiction
    61  
Section 9.13. Counterparts; Integration
    62  
Section 9.14. WAIVER OF JURY TRIAL
    62  
Section 9.15. Confidentiality
    62  
Section 9.16. USA Patriot Act
    63  

iii



--------------------------------------------------------------------------------



 



          COMMITMENT SCHEDULE
 
       
SCHEDULE I
  –   Pricing
SCHEDULE 5.11(c)
  –   Investments
SCHEDULE 5.11(d)
  –   Related Businesses
 
       
EXHIBIT A
  –   Note
EXHIBIT B
  –   Competitive Bid Quote Request
EXHIBIT C
  –   Invitation for Competitive Bid Quotes
EXHIBIT D
  –   Competitive Bid Quote
EXHIBIT E
  –   [Reserved]
EXHIBIT F
  –   [Reserved]
EXHIBIT G
  –   Assignment and Assumption Agreement
EXHIBIT H
  –   Compliance Certificate
EXHIBIT I
  –   Extension Agreement

iv



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
AGREEMENT dated as of April 10, 2008 among MARTIN MARIETTA MATERIALS, INC., the
LENDERS listed on the signature pages hereof and JPMORGAN CHASE BANK, N.A., as
Administrative Agent, and BANK OF AMERICA, N.A., BRANCH BANKING AND TRUST
COMPANY, WACHOVIA BANK, NATIONAL ASSOCIATION and WELLS FARGO BANK, N.A., as
Co-Syndication Agents.
W I T N E S S E T H :
     WHEREAS, the parties hereto have heretofore entered into a Five-Year Credit
Agreement dated as of June 30, 2005 (as heretofore amended, the “Existing
Agreement”);
     WHEREAS, the Borrower (as this and other capitalized terms used below are
defined in Section 1.01 hereof) has requested an increase in the Commitments in
the amount of $75,000,000;
     WHEREAS, the Lenders having New Commitments hereunder are willing to
provide such increase, but only at the increased pricing with respect thereto
specified herein;
     WHEREAS, in order to implement the foregoing, it is necessary to modify the
Existing Agreement to provide for separate Classes of Commitments with different
Lender participations and different pricing applicable thereto, so that the
existing Commitments, and any Loans and Letters of Credit heretofore or
hereafter borrowed or issued with respect thereto are designated herein as Old
Commitments and Old Loans (with all Letters of Credit treated as utilization of
the Old Commitments and all Competitive Bid Loans treated as part of the credit
facility provided under the Old Commitments) while the $75,000,000 increase in
the Commitments is designated herein as New Commitments;
     WHEREAS, the Old Commitments and the New Commitments vote as a single class
hereunder, with the result that no voting or other rights of the Lenders having
Old Commitments are affected hereby in any manner materially different from that
which would result from an increase in the aggregate Commitments under the
Existing Agreement without any further amendment to the Existing Agreement;
     NOW, THEREFORE, the parties hereto agree to restate the Existing Agreement
in its entirety to read as set forth below:

 



--------------------------------------------------------------------------------



 



ARTICLE 1
Definitions
     Section 1.01. Definitions. The following terms, as used herein and in any
Exhibit or Schedule hereto, have the following meanings:
     “Absolute Rate Auction” means a solicitation of Competitive Bid Quotes
setting forth Competitive Bid Absolute Rates pursuant to Section 2.03.
     “Additional Lender” has the meaning set forth in Section 2.17(b).
     “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative Agent for the Lenders hereunder, and its successors in such
capacity.
     “Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent with a copy to the Borrower duly
completed by such Lender.
     “Affiliate” means (i) any Person that directly, or indirectly through one
or more intermediaries, controls the Borrower (a “Controlling Person”) or
(ii) any Person (other than the Borrower or a Subsidiary) which is controlled by
or is under common control with a Controlling Person. As used herein, the term
“control” means possession, directly or indirectly, of the power to vote 10% or
more of any class of voting securities of a Person or to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
     “Agents” means the Administrative Agent and the Co-Syndication Agents.
     “Agreement” means the Existing Agreement, as amended by this Amended
Agreement, and as the same may be further amended from time to time after the
date hereof.
     “Amended Agreement” means this Amended and Restated Credit Agreement dated
as of April 10, 2008.
     “Applicable Lending Office” means, with respect to any Lender, (i) in the
case of its Base Rate Loans, its Domestic Lending Office, (ii) in the case of
its Euro-Dollar Loans, its Euro-Dollar Lending Office and (iii) in the case of
its Competitive Bid Loans, its Competitive Bid Lending Office.
     “Assignee” has the meaning set forth in Section 9.08(c).

2



--------------------------------------------------------------------------------



 



     “Assignment and Assumption Agreement” means an agreement, substantially in
the form of Exhibit G hereto, under which an interest of a Lender hereunder is
transferred to an Assignee pursuant to Section 9.08(c) hereof.
     “Base Rate” means, for any day, a rate per annum equal to the higher of
(i) the Prime Rate for such day or (ii) the sum of 1/2 of 1% plus the Federal
Funds Rate for such day, each change in the Base Rate to become effective on the
day on which such change occurs.
     “Base Rate Loan” means a Committed Loan which bears interest at the Base
Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election or the provisions of Section 2.16(c)(ii) or Article 8.
     “Borrower” means Martin Marietta Materials, Inc., a North Carolina
corporation.
     “Change in Law” means, for purposes of Section 8.01 and Section 8.03, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency.
     “Class” has the meaning set forth in Section 1.03.
     “Commitment” means any Old Commitment or New Commitment, and “Commitments”
means any or all of the foregoing, as the context may require.
     “Commitment Schedule” means the Commitment Schedule attached hereto.
     “Committed Loan” means a loan made by a Lender pursuant to Section 2.01;
provided that, if any such loan or loans (or portions thereof) are combined or
subdivided pursuant to a Notice of Interest Rate Election, the term Committed
Loan shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.
     “Competitive Bid Absolute Rate” has the meaning set forth in
Section 2.03(d).
     “Competitive Bid Absolute Rate Loan” means a loan to be made by a Lender
pursuant to an Absolute Rate Auction.
     “Competitive Bid Lending Office” means, as to each Lender, its Domestic
Lending Office or such other office, branch or affiliate of such Lender as it
may hereafter designate as its Competitive Bid Lending Office by notice to

3



--------------------------------------------------------------------------------



 



the Borrower and the Administrative Agent; provided that any Lender may from
time to time by notice to the Borrower and the Administrative Agent designate
separate Competitive Bid Lending Offices for its Competitive Bid LIBOR Loans, on
the one hand, and its Competitive Bid Absolute Rate Loans, on the other hand, in
which case all references herein to the Competitive Bid Lending Office of such
Lender shall be deemed to refer to either or both of such offices, as the
context may require.
     “Competitive Bid LIBOR Loan” means a loan to be made by a Lender pursuant
to a LIBOR Auction (including such a loan bearing interest at the Base Rate
pursuant to Section 8.03).
     “Competitive Bid Loan” means a Competitive Bid LIBOR Loan or a Competitive
Bid Absolute Rate Loan.
     “Competitive Bid Margin” has the meaning set forth in
Section 2.03(d)(ii)(C).
     “Competitive Bid Quote” means an offer by a Lender, in substantially the
form of Exhibit D hereto, to make a Competitive Bid Loan in accordance with
Section 2.03.
     “Competitive Bid Quote Request” means the notice, in substantially the form
of Exhibit B hereto, to be delivered by the Borrower in accordance with
Section 2.03 in requesting Competitive Bid Quotes.
     “Consolidated Debt” means at any date the Debt of the Borrower and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date.
     “Consolidated EBITDA” means, for any period, net income (or net loss)
(before discontinued operations) plus the sum of (a) consolidated interest
expense, (b) income tax expense, (c) depreciation expense, (d) amortization
expense, (e) depletion expense, (f) stock based compensation expense and (g) any
non-cash losses or expenses from any unusual, extraordinary or otherwise
non-recurring items as reasonably determined by the Borrower, and minus
(x) consolidated interest income and (y) the sum of the amounts for such period
of any income tax benefits and any income or gains from any unusual,
extraordinary or otherwise non-recurring items as reasonably determined by the
Borrower, in each case determined on a consolidated basis for the Borrower and
its Subsidiaries in accordance with GAAP and in the case of items (a) through
(g) and items (x) and (y), to the extent such amounts were included in the
calculation of net income. For the purpose of calculating Consolidated EBITDA
for any period, if during such period the Borrower or any Subsidiary shall have
made an acquisition or a disposition, Consolidated EBITDA for such period shall
be calculated after giving pro forma effect thereto as if such acquisition or
disposition, as the case may be, occurred on the first day of such period.

4



--------------------------------------------------------------------------------



 



     “Consolidated Net Worth” means at any date the consolidated shareholders’
equity of the Borrower and its Consolidated Subsidiaries which would be reported
on the consolidated balance sheet of the Borrower as total shareholders’ equity,
determined as of such date.
     “Consolidated Subsidiary” means at any date any Subsidiary or other entity
the accounts of which would be consolidated with the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.
     “Co-Syndication Agents” means Bank of America, N.A., Branch Banking and
Trust Company, Wachovia Bank, National Association and Wells Fargo Bank, N.A.,
and “Co-Syndication Agent” means any of them, in their capacity as
co-syndication agents in respect of this Agreement.
     “Credit Exposure” means, with respect to any Lender and any Class at any
time, (i) the amount of its Commitment of such Class (whether used or unused) at
such time or (ii) if the Commitments of such Class have terminated in their
entirety, the sum of the aggregate principal amount of its Loans of such Class
at such time (if any) plus its Letter of Credit Liabilities of such Class at
such time (if any).
     “Debt” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property, except trade accounts payable arising in the ordinary course of
business, (iv) all obligations of such Person as lessee which are capitalized in
accordance with generally accepted accounting principles, (v) all non-contingent
obligations of such Person to reimburse any bank or other Person in respect of
amounts paid under a letter of credit, banker’s acceptance, bank guarantee or
similar instrument which remain unpaid for two Business Days, (vi) all Debt
secured by a Lien on any asset of such Person, whether or not such Debt is
otherwise an obligation of such Person provided that the amount of such Debt
which is not otherwise an obligation of such Person shall be deemed to be the
fair market value of such asset and (vii) all Debt of others guaranteed by such
Person.
     “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.
     “Derivatives Obligations” of any Person means all obligations of such
Person in respect of any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other

5



--------------------------------------------------------------------------------



 



similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.
     “Dollars” or “$” means lawful currency of the United States.
     “Domestic Business Day” means any day except a Saturday, Sunday or other
day on which commercial banks in New York City are authorized by law to close.
     “Domestic Lending Office” means, as to each Lender, its office located at
its address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Administrative Agent.
     “Effective Date” means the date this Amended Agreement becomes effective in
accordance with Section 3.01.
     “Eligible Institution” means any commercial bank having total assets in
excess of $3,000,000,000 (or the equivalent amount in the local currency of such
bank) as determined by the Administrative Agent based on its most recent
publicly available financial statements of such bank.
     “Environmental Laws” means any and all applicable federal, state and local
statutes, regulations, ordinances, rules, administrative orders, consent
decrees, permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, hazardous substances, or
hazardous wastes into the environment including, without limitation, ambient
air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances, or
hazardous wastes.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.
     “ERISA Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control that, together with the Borrower, are treated as a single
employer under Section 4001(a)(14) of ERISA.
     “Euro-Dollar Business Day” means any Domestic Business Day on which
commercial banks are open for international business (including dealings in
dollar deposits) in London.
     “Euro-Dollar Loan” means any Committed Loan in respect of which interest is
to be computed on the basis of a Euro-Dollar Rate.

6



--------------------------------------------------------------------------------



 



     “Euro-Dollar Lending Office” means, as to each Lender, its office, branch
or affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Euro-Dollar Lending Office) or such other office, branch or affiliate of such
Lender as it may hereafter designate as its Euro-Dollar Lending Office by notice
to the Borrower and the Administrative Agent.
     “Euro-Dollar Margin” means the percentage determined for the applicable
Class in accordance with the Pricing Schedule.
     “Euro-Dollar Rate” means a rate of interest determined pursuant to
Section 2.07(b) on the basis of an London Interbank Offered Rate.
     “Event of Default” has the meaning set forth in Section 6.01.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Existing Agreement” has the meaning set forth in the recitals hereto.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Domestic Business Day
next succeeding such day, provided that (i) if such day is not a Domestic
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Domestic Business Day as so published on the
next succeeding Domestic Business Day, and (ii) if no such rate is so published
on such next succeeding Domestic Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.
     “Fixed Rate Loans” means Euro-Dollar Loans or Competitive Bid Loans
(excluding Competitive Bid LIBOR Loans bearing interest at the Base Rate
pursuant to Section 8.03) or both.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
     “Group of Loans” means at any time a group of Loans consisting of (i) all
Committed Loans of the same Class which are Base Rate Loans at such time or
(ii) all Euro-Dollar Loans of the same Class having the same Interest Period at
such time, provided that, if a Committed Loan of any particular Lender is

7



--------------------------------------------------------------------------------



 



converted to or made as a Base Rate Loan pursuant to Article 8, such Loan shall
be included in the same Group or Groups of Loans from time to time as it would
have been in if it had not been so converted or made.
     “Interest Period” means:
     (1) with respect to each Euro-Dollar Loan, the period commencing on the
date of borrowing specified in the applicable Notice of Borrowing or on the date
specified in the applicable Notice of Interest Rate Election and ending one,
two, three or six months thereafter, as the Borrower may elect in the applicable
notice; provided that:
     (a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day; and
     (b) any Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
the further proviso below, end on the last Euro-Dollar Business Day of a
calendar month;
     (2) with respect to each Competitive Bid LIBOR Loan, the period commencing
on the date of borrowing specified in the applicable Notice of Borrowing and
ending such whole number of months thereafter as the Borrower may elect in
accordance with Section 2.03; provided that:
     (a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day; and
     (b) any Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
the further proviso below, end on the last Euro-Dollar Business Day of a
calendar month;
     (3) with respect to each Competitive Bid Absolute Rate Loan, the period
commencing on the date of borrowing specified in the

8



--------------------------------------------------------------------------------



 



applicable Notice of Borrowing and ending such number of days thereafter (but
not less than seven days) as the Borrower may elect in accordance with
Section 2.03; provided that any Interest Period which would otherwise end on a
day which is not a Euro-Dollar Business Day shall be extended to the next
succeeding Euro-Dollar Business Day; and
     provided further that any Interest Period which would otherwise end after
the Termination Date shall end on the Termination Date.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended, or any successor statute.
     “Investment” means any investment in any Person, whether by means of share
purchase, capital contribution, loan, guarantee, time deposit or otherwise (but
not including any demand deposit).
     “Invitation for Competitive Bid Quotes” means the notice substantially in
the form of Exhibit C hereto to the Lenders in connection with the solicitation
by the Borrower of Competitive Bid Quotes.
     “Issuing Lender” means JPMorgan Chase Bank, N.A. and any other Lender that
may agree to issue letters of credit hereunder pursuant to an instrument in form
satisfactory to the Borrower, such Lender and the Administrative Agent, in each
case in its capacity as issuer of a Letter of Credit hereunder. An Issuing
Lender may, in its discretion, arrange for one or more Letters of Credit to be
issued by affiliates of such Issuing Lender, in which case the term “Issuing
Lender” shall include any such affiliate with respect to Letters of Credit
issued by such affiliate.
     “Lender” means (i) each Person listed as a Lender on the signature pages
hereof, (ii) each Additional Lender or Assignee that becomes a Lender pursuant
to either Section 2.17 or Section 9.08(c), and (iii) their respective
successors.
     “Letter of Credit” means a letter of credit to be issued hereunder by the
Issuing Lender in accordance with Section 2.16.
     “Letter of Credit Liabilities” means, for any Lender and at any time, such
Lender’s ratable participation in the sum of (x) the amounts then owing by the
Borrower in respect of amounts drawn under Letters of Credit and (y) the
aggregate amount then available for drawing under all Letters of Credit.
     “Letter of Credit Termination Date” means the tenth day preceding the
Termination Date.
     “Leverage Ratio” means, at any date, the ratio of (a) Consolidated Debt at
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal

9



--------------------------------------------------------------------------------



 



quarters most recently ended on or prior to such date, taken as one accounting
period.
     “LIBOR Auction” means a solicitation of Competitive Bid Quotes setting
forth the Competitive Bid Margins based on the London Interbank Offered Rate
pursuant to Section 2.03.
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind. For the purposes of this
Agreement, the Borrower or any Subsidiary shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.
     “Loan” and “Loans” mean and include each and every Old Loan or New Loan.
     “London Interbank Offered Rate” has the meaning set forth in
Section 2.07(b).
     “Material Adverse Effect” means a material adverse effect on (a) the
ability of the Borrower to perform its obligations under this Agreement or any
of the Notes, (b) the validity or enforceability of this Agreement or any of the
Notes, (c) the rights and remedies of any Lender or the Administrative Agent
under this Agreement or any of the Notes, or (d) the timely payment of the
principal of or interest on the Loans or other amounts payable in connection
therewith.
     “Material Debt” means Debt (other than the Loans) of the Borrower and/or
one or more of its Subsidiaries, arising in one or more related or unrelated
transactions, in an aggregate principal or face amount exceeding $50,000,000.
     “Material Financial Obligations” means a principal or face amount of Debt
and/or payment or collateralization obligations in respect of Derivatives
Obligations of the Borrower and/or one or more of its Restricted Subsidiaries,
arising in one or more related or unrelated transactions, exceeding in the
aggregate $50,000,000.
     “Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000,000.
     “Multiemployer Plan” means at any time an employee pension benefit plan
within the meaning of Section 4001(a)(3) of ERISA to which any member of the
ERISA Group is then making or accruing an obligation to make contributions.
     “New Commitment” means (i) with respect to each Lender listed on the
Commitment Schedule, the amount set forth opposite the name of such Lender on
the Commitment Schedule as its “New Commitment” and (ii) with respect to each

10



--------------------------------------------------------------------------------



 



Additional Lender or Assignee which becomes a Lender pursuant to Section 2.17 or
9.08(c), the amount of the New Commitment (if any) thereby assumed by it, in
each case as such amount may be changed from time to time pursuant to
Section 2.09, 2.17 or 9.08(c).
     “New Loan” and “New Loans” mean and include each and every Committed Loan
made by a Lender under Section 2.01(b) of this Agreement.
     “Notes” means promissory notes of the Borrower, substantially in the form
of Exhibit A hereto, evidencing the obligation of the Borrower to repay the
Loans, and “Note” means any one of such promissory notes issued hereunder.
     “Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Competitive Bid Borrowing (as defined in
Section 2.03(f).
     “Notice of Interest Rate Election” has the meaning set forth in
Section 2.13.
     “Notice of Issuance” has the meaning set forth in Section 2.16(b).
     “Officer’s Certificate” means a certificate signed by an officer of the
Borrower.
     “Old Commitment” means (i) with respect to each Lender listed on the
Commitment Schedule, the amount set forth opposite the name of such Lender on
the Commitment Schedule as its “Old Commitment” and (ii) with respect to each
Additional Lender or Assignee which becomes a Lender pursuant to Section 2.17 or
9.08(c), the amount of the Old Commitment (if any) thereby assumed by it, in
each case as such amount may be changed from time to time pursuant to
Section 2.09, 2.17 or 9.08(c).
     “Old Loan” and “Old Loans” mean and include each and every Committed Loan
made by a Lender under Section 2.01(a) of this Agreement and each and every
Competitive Bid Loan made by a Lender.
     “Other Taxes” has the meaning set forth in Section 8.04.
     “Outstanding Committed Amount” means, as to any Lender and any Class at any
time, the sum of (i) the aggregate principal amount of Committed Loans of such
Class made by it which are outstanding at such time plus (ii) solely with
reference to usage of the Old Commitments, the aggregate amount of its Letter of
Credit Liabilities at such time.
     “Parent” means, with respect to any Lender, any Person controlling such
Lender.
     “Participant” has the meaning set forth in Section 9.08(b).

11



--------------------------------------------------------------------------------



 



     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Person” means any individual, firm, company, corporation, joint venture,
joint-stock company, limited liability company or partnership, trust,
unincorporated organization, government or state entity, or any association or
partnership (whether or not having separate legal personality) of two or more of
the foregoing.
     “Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group.
     “Pricing Schedule” means the Schedule attached hereto identified as such.
     “Prime Rate” means the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. in New York City from time to time as its Prime Rate.
     “Principal Property” means, at any time, any manufacturing facility that is
located in the United States, is owned by the Borrower or any of its
Subsidiaries, and has a book value, net of any depreciation or amortization,
pursuant to the then most recently delivered financial statements, in excess of
2.5% of the consolidated total assets of the Borrower and its Consolidated
Subsidiaries, taken as a whole.
     “Quarterly Date” means the last day of March, June, September and December
in each year, commencing June 30, 2008.
     “Reference Banks” means the principal London offices of Wachovia Bank,
N.A., Bank of America, N.A. and JPMorgan Chase Bank, N.A. “Reference Bank” means
any one of such Reference Banks.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
     “Reimbursement Obligation” has the meaning set forth in Section 2.16(c).
     “Required Lenders” means at any time Lenders with more than 50% of the
aggregate amount of the Credit Exposures of all Classes at such time.
     “Restricted Subsidiary” means (x) any Significant Subsidiary, (y) any
Subsidiary that has substantially all of its property located in the United
States and that owns a Principal Property and (z) other Subsidiaries from time
to time designated, by the Borrower by notice to the Administrative Agent, as
Restricted

12



--------------------------------------------------------------------------------



 



Subsidiaries as necessary such that at all times, based on the most recent
financial statements delivered pursuant hereto, at the end of any fiscal quarter
the book value of the aggregate total assets, net of depreciation and
amortization and after intercompany eliminations, of the Borrower and all of its
Restricted Subsidiaries is not less than 85% of the consolidated total assets,
net of depreciation and amortization and after intercompany eliminations, of the
Borrower and its Consolidated Subsidiaries, taken as a whole.
     “Retiring Lender” has the meaning set forth in Section 9.01(a).
     “Revolving Credit Period” means the period from and including the Effective
Date to but not including the Termination Date.
     “Significant Subsidiary” means a Subsidiary with a book value of total
assets, net of depreciation and amortization and after intercompany
eliminations, equal to or greater than 5% of the consolidated total assets of
the Borrower and its Consolidated Subsidiaries, taken as a whole.
     “Subsidiary” means, as to any Person, any corporation or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person; unless
otherwise specified, “Subsidiary” means a Subsidiary of the Borrower.
     “Taxes” has the meaning set forth in Section 8.04.
     “Temporary Cash Investment” means any Investment in (i) direct obligations
of the United States or any agency thereof, or obligations guaranteed by the
United States or any agency thereof, (ii) commercial paper rated at least A-1 by
Standard & Poor’s (a division of The McGraw-Hill Companies, Inc.) and P-1 by
Moody’s Investors Service, Inc., (iii) time deposits with, including
certificates of deposit issued by, any office located in the United States of
any bank or trust company which is organized under the laws of the United States
or any state thereof and has capital, surplus and undivided profits aggregating
at least $1,000,000,000, (iv) obligations of a municipality or its agency that
are supported by a letter of credit from an office of a bank or trust company
meeting the criteria set forth in clause (iii) above provided the holder of such
obligations may compel the repurchase or resale of such obligations within a one
month period or (v) repurchase agreements with respect to securities described
in clause (i) above entered into with an office of a bank or trust company
meeting the criteria specified in clause (iii) above, provided in each case that
such Investment matures within one year from the date of acquisition thereof by
the Borrower or a Subsidiary.
     “Termination Date” means (i) June 6, 2012, or (ii) such later day to which
the Termination Date may be extended pursuant to Section 2.01(d), but if such
day is not a Euro-Dollar Business Day, then the Termination Date shall be

13



--------------------------------------------------------------------------------



 



the next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business
Day falls in another calendar month, in which case the Termination Date shall be
the next preceding Euro-Dollar Business Day.
     “Total Old Commitments” means, at the time for any determination thereof,
the aggregate of the Old Commitments of the Lenders.
     “Total Outstanding Old Amount” means, at any time, the aggregate principal
amount of all Old Loans outstanding at such time plus the aggregate amount of
the Letter of Credit Liabilities of all Lenders at such time.
     “Transferee” has the meaning set forth in Section 9.08(e).
     “Type” has the meaning set forth in Section 1.03.
     “United States” means the United States of America, including the States
and the District of Columbia, but excluding the Commonwealths, territories and
possessions of the United States.
     “Unfunded Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all benefits under such Plan
exceeds (ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or an appointed trustee under Title IV of ERISA.
     Section 1.02. Accounting Terms and Determinations. Accounting Terms and
Determinations. Unless otherwise specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared in accordance with generally accepted accounting principles as in
effect from time to time applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants) with the most
recent audited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries delivered to the Lenders; provided that, if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant contained in Article 5 to eliminate the effect of any change after the
date hereof in generally accepted accounting principles (which, for purposes of
this proviso shall include the generally accepted application or interpretation
thereof) on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend any such covenant
for such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of generally accepted accounting principles in effect
immediately before the relevant change in generally accepted accounting
principles is adopted by the Borrower, until either such notice is withdrawn or
such covenant is amended in a manner satisfactory to the Borrower and the
Required Lenders.

14



--------------------------------------------------------------------------------



 



     Section 1.03. Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Lenders to be made to the Borrower pursuant
to Article 2 on the same date, all of which Loans are of the same Class and Type
(subject to Article 8) and, except in the case of Base Rate Loans, have the same
initial Interest Period. Loans hereunder are distinguished by “Class” and by
“Type”. The “Class” of a Loan (or of a Commitment to make such a Loan or of
Credit Exposure in respect thereof) refers to the determination whether such
Loan is an Old Loan or a New Loan, each of which constitutes a Class. The “Type”
of a Loan refers to the determination whether such Loan is a Euro-Dollar Loan, a
Base Rate Loan, a Competitive Bid Absolute Rate Loan or a Competitive Bid LIBOR
Loan, each of which constitutes a “Type”.
ARTICLE 2
The Loans
     Section 2.01. Commitments to Lend; Extensions. (a) Old Commitments. During
the Revolving Credit Period, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make loans to the Borrower pursuant
to this Section from time to time in amounts such that (i) such Lender’s
Outstanding Committed Amount in respect of the Old Commitments shall not exceed
its Old Commitment and (ii) the Total Outstanding Old Amount shall not exceed
the Total Old Commitments.
     (b) New Commitments. During the Revolving Credit Period, each Lender
severally agrees, on the terms and conditions set forth in this Agreement, to
make loans to the Borrower pursuant to this Section from time to time in amounts
such that such Lender’s Outstanding Committed Amount in respect of the New
Commitments shall not exceed its New Commitment.
     (c) Revolving Commitments;Borrowing Multiples. Within the foregoing limits,
the Borrower may borrow under this Section, prepay Loans to the extent permitted
by Section 2.09 and reborrow at any time during the Revolving Credit Period
under this Section. Each Borrowing under this Section shall be in an aggregate
principal amount of $5,000,000 or any larger multiple of $1,000,000 (except that
any such Borrowing may be in the aggregate amount available in accordance with
Section 3.02) and shall be made from the several Lenders ratably in proportion
to their respective Commitments of the applicable Class.
     (d) Extensions. The Termination Date may be extended in the manner set
forth in this subsection (d) for a period of one year from the Termination Date
then in effect provided that (i) no Default or Event of Default shall have
occurred and be continuing; and (ii) the representations and warranties
contained in this Agreement are true and correct as of the effective date of
such extension. If the Borrower wishes to request an extension of the
Termination Date, the Borrower shall give written notice to that effect to the
Administrative Agent not less than 45 nor more than 60 days prior to each
anniversary of the Effective Date, whereupon

15



--------------------------------------------------------------------------------



 



the Administrative Agent shall promptly notify each of the Lenders of such
request. Each Lender will use its best efforts to respond to such request,
whether affirmatively or negatively, as it may elect in its sole and absolute
discretion, within 15 days of such notice to the Administrative Agent. Any
Lender not responding to such request within such time period shall be deemed to
have responded negatively to such request and only the Commitments of those
Lenders which have responded affirmatively shall be extended, subject to receipt
by the Administrative Agent of counterparts of an Extension Agreement in
substantially the form of Exhibit I hereto (the “Extension Agreement”) duly
completed and signed by the Borrower, the Administrative Agent and all of the
Lenders which have responded affirmatively. No extension of the Commitments
pursuant to this Section 2.01(d) shall be legally binding on any party hereto
unless and until such Extension Agreement is so executed and delivered by
Lenders having at least 66 2/3% of the aggregate amount of the Commitments of
all Classes.
     (e) Non-Extending Lenders. If any Lender rejects, or is deemed to have
rejected, the Borrower’s proposal to extend its Commitment(s), (A) this
Agreement shall terminate on the Termination Date then in effect with respect to
such Lender, (B) the Borrower shall pay to such Lender on such Termination Date
any amounts due and payable to such Lender on such date and (C) the Borrower
may, if it so elects, designate a Person not theretofore a Lender and acceptable
to the Administrative Agent to become a Lender, or agree with an existing Lender
that such Lender’s Commitment(s) shall be increased, provided that any
designation or agreement may not increase the aggregate amount of the
Commitments of any Class. Upon execution and delivery by the Borrower and such
replacement Lender or other Person of an instrument of assumption in form and
amount satisfactory to the Administrative Agent and execution and delivery of
the Extension Agreement pursuant to Section 2.01(d), such existing Lender shall
have a Commitment(s) as therein set forth or such other Person shall become a
Lender with a Commitment(s) as therein set forth and all the rights and
obligations of a Lender with such a Commitment(s) hereunder. On the date of
termination of any Lender’s Old Commitment as contemplated by this subsection
(e), the respective participations of the other Lenders in all outstanding
Letters of Credit shall be redetermined on the basis of their respective Old
Commitments after giving effect to such termination, and the participation
therein of the Lender whose Old Commitment is terminated shall terminate;
provided that the Borrower shall, if and to the extent necessary to permit such
redetermination of participations in Letters of Credit within the limits of the
Old Commitments which are not terminated, prepay on such date a portion of the
outstanding Old Loans, and such redetermination and termination of
participations in outstanding Letters of Credit shall be conditioned upon its
having done so.
     Section 2.02. Notice of Committed Borrowing. The Borrower shall give the
Administrative Agent notice (a “Notice of Committed Borrowing”) not later than
12:00 Noon (New York City time) on (x) the date of each Base Rate

16



--------------------------------------------------------------------------------



 



Borrowing and (y) the third Euro-Dollar Business Day before each Euro-Dollar
Borrowing, specifying:
     (i) the date of such Borrowing, which shall be a Domestic Business Day in
the case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing;
     (ii) the aggregate amount of such Borrowing;
     (iii) whether the Loans comprising such Borrowing are to be Old Loans or
New Loans;
     (iv) whether the Loans comprising such Borrowing are to bear interest
initially at the Base Rate or a Euro-Dollar Rate; and
     (v) in the case of a Euro-Dollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.
     Section 2.03. Competitive Bid Borrowings. (a) The Competitive Bid Option.
In addition to Committed Borrowings pursuant to Section 2.01, the Borrower may,
as set forth in this Section, request the Lenders during the Revolving Credit
Period to make offers to make Competitive Bid Loans to the Borrower. The Lenders
may, but shall have no obligation to, make such offers and the Borrower may, but
shall have no obligation to, accept any such offers in the manner set forth in
this Section.
     (b) Competitive Bid Quote Request. When the Borrower wishes to request
offers to make Competitive Bid Loans under this Section, it shall transmit to
the Administrative Agent by telex or facsimile transmission a Competitive Bid
Quote Request substantially in the form of Exhibit B hereto so as to be received
not later than 12:00 Noon (New York City time) on (x) the fifth Euro-Dollar
Business Day prior to the date of Borrowing proposed therein, in the case of a
LIBOR Auction or (y) the Domestic Business Day next preceding the date of
Borrowing proposed therein, in the case of an Absolute Rate Auction (or, in
either case, such other time or date as the Borrower and the Administrative
Agent shall have mutually agreed and shall have notified to the Lenders not
later than the date of the Competitive Bid Quote Request for the first LIBOR
Auction or Absolute Rate Auction for which such change is to be effective)
specifying:
     (i) the proposed date of Borrowing, which shall be a Euro-Dollar Business
Day in the case of a LIBOR Auction or a Domestic Business Day in the case of an
Absolute Rate Auction,
     (ii) the aggregate amount of such Borrowing, which shall be $5,000,000 or a
larger multiple of $1,000,000,

17



--------------------------------------------------------------------------------



 



     (iii) the duration of the Interest Period applicable thereto, subject to
the provisions of the definition of Interest Period, and
     (iv) whether the Competitive Bid Quotes requested are to set forth a
Competitive Bid Margin or a Competitive Bid Absolute Rate.
     The Borrower may request offers to make Competitive Bid Loans for more than
one Interest Period in a single Competitive Bid Quote Request.
     (c) Invitation for Competitive Bid Quotes. Promptly upon receipt of a
Competitive Bid Quote Request, the Administrative Agent shall send to the
Lenders by telex or facsimile transmission an Invitation for Competitive Bid
Quotes substantially in the form of Exhibit C hereto, which shall constitute an
invitation by the Borrower to each Lender to submit Competitive Bid Quotes
offering to make the Competitive Bid Loans to which such Competitive Bid Quote
Request relates in accordance with this Section.
     (d) Submission and Contents of Competitive Bid Quotes. (i) Each Lender may
submit a Competitive Bid Quote containing an offer or offers to make Competitive
Bid Loans in response to any Invitation for Competitive Bid Quotes. Each
Competitive Bid Quote must comply with the requirements of this Section 2.03(d)
and must be submitted to the Administrative Agent by telex or facsimile
transmission at its offices specified in or pursuant to Section 9.02 not later
than (x) 2:00 P.M. (New York City time) on the fourth Euro-Dollar Business Day
prior to the proposed date of Borrowing, in the case of a LIBOR Auction or
(y) 9:30 A.M. (New York City time) on the proposed date of Borrowing, in the
case of an Absolute Rate Auction (or, in either case, such other time or date as
the Borrower and the Administrative Agent shall have mutually agreed and shall
have notified to the Lenders not later than the date of the Competitive Bid
Quote Request for the first LIBOR Auction or Absolute Rate Auction for which
such change is to be effective); provided that Competitive Bid Quotes submitted
by the Administrative Agent (or any affiliate of the Administrative Agent) in
the capacity of a Lender may be submitted, and may only be submitted, if the
Administrative Agent or such affiliate notifies the Borrower of the terms of the
offer or offers contained therein not later than (x) one hour prior to the
deadline for the other Lenders, in the case of a LIBOR Auction or (y) 15 minutes
prior to the deadline for the other Lenders, in the case of an Absolute Rate
Auction. Subject to Article 3 and 6, any Competitive Bid Quote so made shall be
irrevocable except with the written consent of the Administrative Agent given on
the instructions of the Borrower.
     (ii) Each Competitive Bid Quote shall be in substantially the form of
Exhibit D hereto and shall in any case specify:
     (A) the proposed date of Borrowing,

18



--------------------------------------------------------------------------------



 



     (B) the principal amount of the Competitive Bid Loan for which each such
offer is being made, which principal amount (w) may be greater than or less than
the Commitment of the quoting Lender, (x) must be $5,000,000 or a larger
multiple of $1,000,000, (y) may not exceed the principal amount of Competitive
Bid Loans for which offers were requested and (z) may be subject to an aggregate
limitation as to the principal amount of Competitive Bid Loans for which offers
being made by such quoting Lender may be accepted,
     (C) in the case of a LIBOR Auction, the margin above or below the
applicable London Interbank Offered Rate (the “Competitive Bid Margin”) offered
for each such Competitive Bid Loan, expressed as a percentage (specified to the
nearest 1/10,000th of 1%) to be added to or subtracted from such base rate,
     (D) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Competitive Bid Absolute
Rate”) offered for each such Competitive Bid Loan, and
     (E) the identity of the quoting Lender.
A Competitive Bid Quote may set forth up to five separate offers by the quoting
Lender with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.
     (iii) Any Competitive Bid Quote shall be disregarded if it:
     (A) is not substantially in conformity with Exhibit D hereto or does not
specify all of the information required by subsection (d)(ii) above;
     (B) contains qualifying, conditional or similar language;
     (C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or
     (D) arrives after the time set forth in subsection (d)(i).
     (e) Notice to Borrower. The Administrative Agent shall promptly notify the
Borrower of the terms (x) of any Competitive Bid Quote submitted by a Lender
that is in accordance with subsection (d) and (y) of any Competitive Bid Quote
that amends, modifies or is otherwise inconsistent with a previous

19



--------------------------------------------------------------------------------



 



Competitive Bid Quote submitted by such Lender with respect to the same
Competitive Bid Quote Request. Any such subsequent Competitive Bid Quote shall
be disregarded by the Administrative Agent unless such subsequent Competitive
Bid Quote is submitted solely to correct a manifest error in such former
Competitive Bid Quote. The Administrative Agent’s notice to the Borrower shall
specify (A) the aggregate principal amount of Competitive Bid Loans for which
offers have been received for each Interest Period specified in the related
Competitive Bid Quote Request, (B) the respective principal amounts and
Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may be,
so offered and (C) if applicable, limitations on the aggregate principal amount
of Competitive Bid Loans for which offers in any single Competitive Bid Quote
may be accepted.
     (f) Acceptance and Notice by Borrower. Not later than 10:30 A.M. (New York
City time) on (x) the third Euro-Dollar Business Day prior to the proposed date
of Borrowing, in the case of a LIBOR Auction or (y) the proposed date of
Borrowing, in the case of an Absolute Rate Auction (or, in either case, such
other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified to the Lenders not later than the date
of the Competitive Bid Quote Request for the first LIBOR Auction or Absolute
Rate Auction for which such change is to be effective), the Borrower shall
notify the Administrative Agent of its acceptance or non-acceptance of the
offers so notified to it pursuant to subsection (e). In the case of acceptance,
such notice (a “Notice of Competitive Bid Borrowing”) shall specify the
aggregate principal amount of offers for each Interest Period that are accepted.
The Borrower may accept any Competitive Bid Quote in whole or in part; provided
that:
     (i) the aggregate principal amount of each Competitive Bid Borrowing may
not exceed the applicable amount set forth in the related Competitive Bid Quote
Request;
     (ii) the principal amount of each Competitive Bid Borrowing must be
$5,000,000 or a larger multiple of $1,000,000;
     (iii) acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may be;
and
     (iv) the Borrower may not accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement.
     (g) Allocation by Administrative Agent. If offers are made by two or more
Lenders with the same Competitive Bid Margins or Competitive Bid Absolute Rates,
as the case may be, for a greater aggregate principal amount than the amount in
respect of which such offers are accepted for the related Interest Period, the
principal amount of Competitive Bid Loans in respect of which such

20



--------------------------------------------------------------------------------



 



offers are accepted shall be allocated by the Administrative Agent among such
Lenders as nearly as possible (in multiples of $1,000,000, as the Administrative
Agent may deem appropriate) in proportion to the aggregate principal amounts of
such offers. Determinations by the Administrative Agent of the amounts of
Competitive Bid Loans shall be conclusive in the absence of manifest error.
     Section 2.04. Notice to Lenders; Funding of Loans. (a) Upon receipt of a
Notice of Borrowing, the Administrative Agent shall give each Lender prompt
notice of the contents thereof and of such Lender’s share (if any) of such
Borrowing and such Notice of Borrowing shall not thereafter be revocable by
Borrower.
     (b) Not later than 2:00 P.M. (New York City time) on the date of each
Borrowing, each Lender participating therein shall make available its share of
such Borrowing in Federal or other funds immediately available in New York City,
to the Administrative Agent at its address referred to in Section 9.02. Unless
the Administrative Agent determines that any applicable condition specified in
Article 3 has not been satisfied, the Administrative Agent will make the funds
so received from the Lenders available to the Borrower at the Administrative
Agent’s aforesaid address.
     (c) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the date of such Borrowing in accordance with
subsections (b) and (c) of this Section and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such share available to the Administrative Agent, such Lender and the
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at the Federal Funds Rate. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Loan included in such Borrowing
for purposes of this Agreement.
     (d) The failure of any Lender to make a Loan required to be made by it as
part of any Borrowing hereunder shall not relieve any other Lender of its
obligation, if any, hereunder to make its Loan on the date of such Borrowing,
but no Lender shall be responsible for the failure of any other Lender to make
the Loan to be made by such other Lender on the date of the Borrowing.
     Section 2.05. Registry; Notes. (a) The Administrative Agent shall maintain
a register (the “Register”) on which it will record the Commitment(s) of each
Lender, each Loan made by such Lender and each repayment of any Loan

21



--------------------------------------------------------------------------------



 



made by such Lender. Any such recordation by the Administrative Agent on the
Register shall be presumptively correct, absent manifest error. Failure to make
any such recordation, or any error in such recordation, shall not affect the
Borrower’s obligations hereunder.
     (b) The Borrower hereby agrees that, promptly upon the request of any
Lender at any time, the Borrower shall deliver to such Lender a single Note, in
substantially the form of Exhibit A hereto, duly executed by the Borrower and
payable to the order of such Lender and representing the obligation of the
Borrower to pay the unpaid principal amount of all Loans made to the Borrower by
such Lender, with interest as provided herein on the unpaid principal amount
from time to time outstanding.
     (c) Each Lender shall record the date, amount and maturity of each Loan
made by it and the date and amount of each payment of principal made by the
Borrower with respect thereto, and each Lender receiving a Note pursuant to this
Section, if such Lender so elects in connection with any transfer or enforcement
of any Note, may endorse on the schedule forming a part thereof appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding; provided that neither the failure of such Lender to make any
such recordation or endorsement nor any error therein shall affect the
obligations of the Borrower hereunder or under the Notes. Such Lender is hereby
irrevocably authorized by the Borrower so to endorse any Note and to attach to
and make a part of any Note a continuation of any such schedule as and when
required.
     Section 2.06. Maturity of Loans. (a) Each Committed Loan shall mature, and
the principal amount thereof shall be due and payable, on the Termination Date.
     (b) Each Competitive Bid Loan included in any Competitive Bid Borrowing
shall mature, and the principal amount thereof shall be due and payable, on the
last day of the Interest Period applicable to such Borrowing.
     Section 2.07. Interest Rates. (a) Each Base Rate Loan shall bear interest
on the outstanding principal amount thereof, for each day from the date such
Loan is made until it becomes due, at a rate per annum equal to the Base Rate
for such day. Such interest, including with respect to the principal amount of
any Base Rate Loan converted to a Euro-Dollar Loan, shall be payable at
maturity, quarterly in arrears on each Quarterly Date prior to maturity. Any
overdue principal of or interest on any Base Rate Loan shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the sum
of 2% plus the rate otherwise applicable to Base Rate Loans for such day.
     (b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Euro-Dollar Margin for such

22



--------------------------------------------------------------------------------



 



day plus the London Interbank Offered Rate applicable to such Interest Period.
Such interest shall be payable for each Interest Period on the last day thereof
and, if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.
     The “London Interbank Offered Rate” applicable to any Interest Period means
the average (rounded upward, if necessary, to the next higher 1/100 of 1%) of
the respective rates per annum at which deposits in dollars are offered by each
of the Reference Banks in the London interbank market at approximately
11:00 A.M. (London time) two Euro-Dollar Business Days before the first day of
such Interest Period in an amount approximately equal to the principal amount of
the Euro-Dollar Loan of such Reference Bank to which such Interest Period is to
apply and for a period of time comparable to such Interest Period.
     (c) Any overdue principal of or interest on any Euro-Dollar Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the higher of (i) the sum of 2% plus the Euro-Dollar Margin for such day plus
the average (rounded upward, if necessary, to the next higher 1/100 of 1%) of
the respective rates per annum at which one day (or, if such amount due remains
unpaid more than three Euro-Dollar Business Days, then for such other period of
time not longer than three months as the Administrative Agent may select)
deposits in dollars in an amount approximately equal to such overdue payment due
to each of the Reference Banks are offered by such Reference Bank in the London
interbank market for the applicable period determined as provided above and
(ii) the sum of 2% plus the Euro-Dollar Margin for such day plus the London
Interbank Offered Rate applicable to such Loan at the date such payment was due.
     (d) Subject to Section 8.01, each Competitive Bid LIBOR Loan shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the sum of the London Interbank
Offered Rate for such Interest Period (determined in accordance with
Section 2.07(b) as if the related Competitive Bid LIBOR Borrowing were a
Committed Euro-Dollar Borrowing) plus (or minus) the Competitive Bid Margin
quoted by the Lender making such Loan in accordance with Section 2.07(b). Each
Competitive Bid Absolute Rate Loan shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the Competitive Bid Absolute Rate quoted by the Lender making
such Loan in accordance with Section 2.03. Such interest shall be payable for
each Interest Period on the last day thereof and, if such Interest Period is
longer than three months, at intervals of three months after the first day
thereof. Any overdue principal of or interest on any Competitive Bid Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the sum of 2% plus the Base Rate for such day.
     (e) The Administrative Agent shall determine each interest rate applicable
to the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the participating Lenders of each rate of interest so

23



--------------------------------------------------------------------------------



 



determined, and its determination thereof shall be conclusive in the absence of
manifest error.
     (f) Each Reference Bank agrees to use its best efforts to furnish
quotations to the Administrative Agent as contemplated by this Section. If any
Reference Bank does not furnish a timely quotation, the Administrative Agent
shall determine the relevant interest rate on the basis of the quotation or
quotations furnished by the remaining Reference Bank or Banks or, if none of
such quotations is available on a timely basis, the provisions of Section 8.01
shall apply.
     Section 2.08. Mandatory Termination of Commitment. The Commitments of each
Class shall terminate on the Termination Date.
     Section 2.09. Optional Prepayments. (a) Subject in the case of any
Euro-Dollar Borrowing to Section 2.14, the Borrower may, upon notice to the
Administrative Agent not later than 11:30 A.M. (New York City time) on the date
of such prepayment, prepay any Group of Base Rate Loans (or any Competitive Bid
Borrowing bearing interest at the Base Rate pursuant to Section 8.01 or upon at
least three Euro-Dollar Business Days’ notice to the Administrative Agent,
prepay any Group of Euro-Dollar Loans, in each case in whole at any time, or
from time to time in part in amounts aggregating $5,000,000 or any larger
multiple of $1,000,000 by paying the principal amount to be prepaid together
with accrued interest thereon to the date of prepayment. Each such optional
prepayment shall be applied to prepay ratably the Loans of the several Lenders
included in such Group (or Borrowing).
     (b) Except as provided in subsection (a) above the Borrower may not prepay
all or any portion of the principal amount of any Competitive Bid Loan prior to
the maturity thereof.
     (c) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share (if any) of such prepayment and such notice
shall not thereafter be revocable by the Borrower.
     Section 2.10. General Provisions as to Payments. (a) The Borrower shall
make each payment of principal of, and interest on, the Loans, of Letter of
Credit Liabilities and of fees hereunder, not later than 2:00 P.M. (New York
City time) on the date when due, in funds immediately available in New York
City, to the Administrative Agent at its address referred to in Section 9.02. If
a Fed-Wire reference or tracer number has been received, from the Borrower or
otherwise, by the Administrative Agent by that time the Borrower will not be
penalized for a payment received after 2:00 P.M. (New York City time). The
Administrative Agent will promptly distribute to each Lender its ratable share
of each such payment received by the Administrative Agent for the account of the
Lenders. Whenever any payment of principal of, or interest on, the Base Rate
Loans or

24



--------------------------------------------------------------------------------



 



Letter of Credit Liabilities or of fees shall be due on a day which is not a
Domestic Business Day, the date for payment thereof shall be extended to the
next succeeding Domestic Business Day. Whenever any payment of principal of, or
interest on, the Euro-Dollar Loans shall be due on a day which is not a
Euro-Dollar Business Day, the date for payment thereof shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Euro-Dollar Business Day. Whenever any payment of
principal of, or interest on, the Competitive Bid Loans shall be due on a day
which is not a Euro-Dollar Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Dollar Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.
     (b) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that the Borrower
shall not have so made such payment, each Lender shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at the Federal Funds Rate.
     Section 2.11. Fees. (a) The Borrower shall pay to the Administrative Agent
for the account of each Lender having a Credit Exposure of any Class a facility
fee at the applicable Facility Fee Rate (determined daily for each Class in
accordance with the Pricing Schedule) on the amount of such Credit Exposure.
Such facility fee shall accrue from and including the Effective Date to but
excluding the date that such Credit Exposure is reduced to zero.
     (b) The Borrower shall pay to the Administrative Agent (i) for the account
of the Lenders having Outstanding Committed Amounts in respect of Old
Commitments ratably a letter of credit fee accruing daily on the aggregate
amount available for drawing under all outstanding Letters of Credit at the
Letter of Credit Fee Rate (determined daily in accordance with the Pricing
Schedule) and (ii) for the account of each Issuing Lender a letter of credit
fronting fee accruing daily on the aggregate amount of all Letters of Credit
issued by such Issuing Lender at a rate per annum mutually agreed from time to
time by the Borrower and such Issuing Lender.
     (c) Accrued fees under this Section shall be payable quarterly in arrears
on each Quarterly Date and on the date of termination of the Commitments of the

25



--------------------------------------------------------------------------------



 



applicable Class in their entirety (and, if later, the date the Credit Exposures
of such Class are reduced to zero).
     Section 2.12. Reduction or Termination of Commitments. During the Revolving
Credit Period, the Borrower may, upon at least three Domestic Business Days’
notice to the Administrative Agent, (i) terminate the Commitments of any Class
at any time, if no Loans of such Class (and, with respect to the Old
Commitments, no Letter of Credit Liabilities) are outstanding at such time or
(ii) ratably reduce from time to time by an aggregate amount of $5,000,000 or a
larger multiple of $1,000,000, the aggregate amount of the Commitments of any
Class in excess of (x) with respect to the New Commitments, the aggregate
outstanding principal amount of the New Loans and (y) with respect to the Old
Commitments, the Total Outstanding Old Amount.
     Section 2.13. Method of Electing Interest Rates. (a) The Loans included in
each Committed Borrowing shall bear interest initially at the type of rate
specified by the Borrower in the applicable Notice of Committed Borrowing.
Thereafter, the Borrower may from time to time elect to change or continue the
type of interest rate borne by each Group of Loans (subject in each case to the
provisions of Article 8 and the last sentence of this subsection(a)), as
follows:
     (i) if such Loans are Base Rate Loans, the Borrower may elect to convert
such Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day and
     (ii) if such Loans are Euro-Dollar Loans, the Borrower may elect to convert
such Loans to Base Rate Loans or elect to continue such Loans as Euro-Dollar
Loans for an additional Interest Period, subject to Section 2.14 in the case of
any such conversion or continuation effective on any day other than the last day
of the then current Interest Period applicable to such Loans.
     Each such election shall be made by delivering a notice (a “Notice of
Interest Rate Election”) to the Administrative Agent not later than 12:00 noon.
(New York City time) on the third Euro-Dollar Business Day before the conversion
or continuation selected in such notice is to be effective. A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such Notice applies, and the remaining portion to which it does not
apply, are each $5,000,000 or any larger multiple of $1,000,000. If no such
notice is timely received prior to the end of an Interest Period, the Borrower
shall be deemed to have elected that all Loans having such Interest Period be
converted to Base Rate Loans at the end of such Interest Period.
     (b) Each Notice of Interest Rate Election shall specify:

26



--------------------------------------------------------------------------------



 



     (i) the Group of Loans (or portion thereof) to which such notice applies;
     (ii) the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;
     (iii) if the Loans comprising such Group are to be converted, the new type
of Loans and, if the Loans being converted are to be Euro-Dollar Loans, the
duration of the next succeeding Interest Period applicable thereto; and
     (iv) if such Loans are to be continued as Euro-Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period.
     Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
     (c) Upon receipt of a Notice of Interest Rate Election from the Borrower
pursuant to subsection (a) above, the Administrative Agent shall promptly notify
each Lender of the contents thereof and such notice shall not thereafter be
revocable by the Borrower.
     (d) An election by the Borrower to change or continue the rate of interest
applicable to any Group of Loans pursuant to this Section shall not constitute a
“Borrowing” subject to the provisions of Section 3.02.
     Section 2.14. Funding Losses. If the Borrower makes any payment of
principal with respect to any Fixed Rate Loan or any Fixed Rate Loan is
converted (pursuant to Article 2, 6 or 8 or otherwise) on any day other than the
last day of an Interest Period applicable thereto, or the last day of an
applicable period fixed pursuant to Section 2.07(c), or if the Borrower fails to
borrow, prepay, convert or continue any Fixed Rate Loans after notice has been
given to any Lender in accordance with Section 2.04(a), 2.09 or 2.13 the
Borrower shall reimburse each Lender within 30 days after demand for any
resulting loss or expense incurred by it, including (without limitation) any
loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after any such payment or
conversion or failure to borrow, prepay, convert or continue, provided that such
Lender shall have delivered to the Borrower a certificate as to the amount of
such loss or expense, which certificate shall be conclusive in the absence of
manifest error.
     Section 2.15. Computation of Interest and Fees. The facility fee paid
pursuant to Section 2.11 and interest based on the Prime Rate hereunder shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the

27



--------------------------------------------------------------------------------



 



last day). All other interest and fees shall be computed on the basis of a year
of 360 days and paid for the actual number of days elapsed (including the first
day but excluding the last day).
     Section 2.16. Letters of Credit.
     (a) Commitment to Issue Letters of Credit. Subject to the terms and
conditions hereof, each Issuing Lender agrees to issue Letters of Credit from
time to time before the Letter of Credit Termination Date upon the request of
the Borrower; provided that, immediately after each Letter of Credit is issued
(i) the Total Outstanding Old Amount shall not exceed the Total Old Commitments
and (ii) the aggregate amount of the Letter of Credit Liabilities shall not
exceed $50,000,000. Upon the date of issuance by an Issuing Lender of a Letter
of Credit, the Issuing Lender shall be deemed, without further action by any
party hereto, to have sold to each Lender, and each Lender shall be deemed,
without further action by any party hereto, to have purchased from the Issuing
Lender, a participation in such Letter of Credit and the related Letter of
Credit Liabilities in the proportion its respective Old Commitment bears to the
Total Old Commitments.
     (b) Method for Issuance; Terms; Extensions.
     (i) The Borrower shall give the Issuing Lender notice at least three
Domestic Business Days (or such shorter notice as may be acceptable to the
Issuing Lender in its discretion) prior to the requested issuance of a Letter of
Credit (or, in the case of renewal or extension, prior to the Issuing Lender’s
deadline for notice of nonextension) specifying the date such Letter of Credit
is to be issued, and describing the terms of such Letter of Credit and the
nature of the transactions to be supported thereby (such notice, including any
such notice given in connection with the extension of a Letter of Credit, a
“Notice of Issuance”). Upon receipt of a Notice of Issuance, the Issuing Lender
shall promptly notify the Administrative Agent, and the Administrative Agent
shall promptly notify each Lender having an Old Commitment of the contents
thereof and of the amount of such Lender’s participation in such Letter of
Credit.
     (ii) The obligation of the Issuing Lender to issue each Letter of Credit
shall, in addition to the conditions precedent set forth in Article 3 be subject
to the conditions precedent that such Letter of Credit shall be in such form and
contain such terms as shall be reasonably satisfactory to the Issuing Lender and
that the Borrower shall have executed and delivered such other customary
instruments and agreements relating to such Letter of Credit as the Issuing
Lender shall have reasonably requested; provided, however, that each Issuing
Lender agrees that in the event of any inconsistency between such instruments
and agreements and this Agreement the provisions of this Agreement shall
prevail. The Borrower shall also pay to the Issuing Lender for its own account
issuance, drawing,

28



--------------------------------------------------------------------------------



 



amendment, settlement and extension charges, if any, in the amounts and at the
times as agreed between the Borrower and the Issuing Lender.
     (iii) The extension or renewal of any Letter of Credit shall be deemed to
be an issuance of such Letter of Credit, and if any Letter of Credit contains a
provision pursuant to which it is deemed to be extended unless notice of
termination is given by the Issuing Lender, the Issuing Lender shall timely give
such notice of termination unless it has theretofore timely received a Notice of
Issuance and the other conditions to issuance of a Letter of Credit have also
theretofore been met with respect to such extension. Each Letter of Credit shall
expire at or before the close of business on the date that is one year after
such Letter of Credit is issued (or, in the case of any renewal or extension
thereof, one year after such renewal or extension); provided that (i) a Letter
of Credit may contain a provision pursuant to which it is deemed to be extended
on an annual basis unless notice of termination is given by the Issuing Lender
and (ii) in no event will a Letter of Credit expire (including pursuant to a
renewal or extension thereof) on a date later than the Letter of Credit
Termination Date.
     (c) Payments; Reimbursement Obligations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the Issuing Lender shall notify the
Administrative Agent and the Administrative Agent shall promptly notify the
Borrower and each other Lender with a participation in the related Letter of
Credit as to the amount to be paid as a result of such demand or drawing and the
date such payment is to be made by the Issuing Lender (the “Payment Date”). The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Lender for any amounts paid by the Issuing Lender upon any drawing under
any Letter of Credit, without presentment, demand, protest or other formalities
of any kind. Such reimbursement shall be due on the Payment Date; provided that
no such payment shall be due from the Borrower any earlier than the date of
receipt by it of notice of its obligation to make such payment (or, if such
notice is received by the Borrower after 11:00 A.M. (New York City time) on any
date, on the next succeeding Domestic Business Day); and provided further that
if and to the extent any such reimbursement is not made by the Borrower in
accordance with this clause (i) or clause (ii) below on the Payment Date, then
(irrespective of when notice thereof is received by the Borrower), such
reimbursement obligation shall bear interest, payable on demand, for each day
from and including the Payment Date to but not including the date such
reimbursement obligation is paid in full at a rate per annum equal to the rate
applicable to Base Rate Loans for such day.

29



--------------------------------------------------------------------------------



 



     (ii) If the Old Commitments remain in effect on the Payment Date, all such
amounts paid by the Issuing Lender and remaining unpaid by the Borrower after
the date and time required by Section 2.16(c)(i) (a “Reimbursement Obligation”)
shall, if and to the extent that the amount of such Reimbursement Obligation
would be permitted as a Borrowing of Old Loans which are Committed Loans
pursuant to Section 3.02, and unless the Borrower otherwise instructs the
Administrative Agent by not less than one Domestic Business Day’s prior notice,
convert automatically to Old Loans which are Base Rate Loans on the date such
Reimbursement Obligation arises. The Administrative Agent shall, on behalf of
the Borrower (which hereby irrevocably directs the Administrative Agent so to
act on its behalf), give notice no later than 12:00 Noon (New York City time) on
such date requesting each Lender with a participation in the related Letter of
Credit to make, and each such Lender hereby agrees to make, a Base Rate Loan, in
an amount equal to such Lender’s ratable share of the Reimbursement Obligation
with respect to which such notice relates. Each Lender shall make such Loan
available to the Administrative Agent at its address referred to in Section 9.02
in immediately available funds, not later than 2:00 P.M. (New York City time),
on the date specified in such notice. The Administrative Agent shall pay the
proceeds of such Loans to the Issuing Lender, which shall immediately apply such
proceeds to repay the Reimbursement Obligation.
     (iii) To the extent the Reimbursement Obligation is not refunded by a
Lender with a participation in the related Letter of Credit pursuant to clause
(ii) above, such Lender will pay to the Administrative Agent, for the account of
the Issuing Lender, immediately upon the Issuing Lender’s demand at any time
during the period commencing after such Reimbursement Obligation arises until
reimbursement therefor in full by the Borrower, an amount equal to such Lender’s
ratable share of such Reimbursement Obligation, together with interest on such
amount for each day from the date of the Issuing Lender’s demand for such
payment (or, if such demand is made after 1:00 P.M. (New York City time) on such
date, from the next succeeding Domestic Business Day) to the date of payment by
such Lender of such amount at a rate of interest per annum equal to the Federal
Funds Rate for the first three Domestic Business Days after the date of such
demand and thereafter at a rate per annum equal to the Base Rate for each
additional day. The Issuing Lender will pay to each Lender ratably all amounts
received from the Borrower for application in payment of its Reimbursement
Obligations in respect of any Letter of Credit, but only to the extent such
Lender has made payment to the Issuing Lender in respect of such Letter of
Credit pursuant hereto; provided that in the event such payment received by the
Issuing Lender is required to be returned, such Lender will return to the
Issuing Lender any portion thereof previously distributed to it by the Issuing
Lender.

30



--------------------------------------------------------------------------------



 



     (d) Obligations Absolute. The obligations of the Borrower and each Lender
under subsection (c) above shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement,
under all circumstances whatsoever, including without limitation the following
circumstances:
     (i) any lack of validity or enforceability of this Agreement or any Letter
of Credit or any document related hereto or thereto;
     (ii) any amendment or waiver of or any consent to departure from all or any
of the provisions of this Agreement or any Letter of Credit or any document
related hereto or thereto, provided by any party affected thereby;
     (iii) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);
     (iv) the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), any Lender (including the
Issuing Lender) or any other Person, whether in connection with this Agreement
or the Letter of Credit or any document related hereto or thereto or any
unrelated transaction;
     (v) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;
     (vi) payment under a Letter of Credit against presentation to the Issuing
Lender of documents that do not comply with the terms of such Letter of Credit;
     (vii) any termination of the Old Commitments prior to, on or after the
Payment Date for any Letter of Credit, whether at the scheduled termination
thereof, by operation of Section 6.01 or otherwise; or
     (viii) any other act or omission to act or delay of any kind by any Lender
(including the Issuing Lender), the Administrative Agent or any other Person or
any other event or circumstance whatsoever that might, but for the provisions of
this subsection (viii), constitute a legal or equitable discharge of or defense
to the Borrower’s or the Lender’s obligations hereunder;
provided, that this Section 2.16(d) shall not limit the rights of the Borrower
under Section 2.16(e)(ii)

31



--------------------------------------------------------------------------------



 



     (e) Indemnification; Expenses.
     (i) The Borrower hereby indemnifies and holds harmless each Lender
(including each Issuing Lender) and the Administrative Agent from and against
any and all claims, damages, losses, liabilities, costs or expenses which it may
reasonably incur in connection with a Letter of Credit issued pursuant to this
Section 2.16; provided that the Borrower shall not be required to indemnify any
Lender, or the Administrative Agent, for any claims, damages, losses,
liabilities, costs or expenses, to the extent found by a court of competent
jurisdiction to have been caused by the gross negligence or willful misconduct
of such Person.
     (ii) None of the Lenders (including, subject to subsection (g) below, an
Issuing Lender) nor the Administrative Agent nor any of their officers or
directors or employees or agents shall be liable or responsible, by reason of or
in connection with the execution and delivery or transfer of or payment or
failure to pay under any Letter of Credit, including without limitation any of
the circumstances enumerated in subsection (d) above; provided that,
notwithstanding Section 2.16(d) , the Borrower shall have a claim for direct
(but not consequential) damage suffered by it, to the extent finally determined
by a court of competent jurisdiction to have been caused by (x) the Issuing
Lender’s gross negligence or willful misconduct in determining whether documents
presented under any Letter of Credit complied with the terms of such Letter of
Credit or (y) the Issuing Lender’s failure to pay under any Letter of Credit
after the presentation to it of documents strictly complying with the terms and
conditions of the Letter of Credit. The parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Lender may, in its discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
     (iii) Nothing in this subsection (e) is intended to limit the obligations
of the Borrower under any other provision of this Agreement. To the extent the
Borrower does not indemnify an Issuing Lender as required by this subsection,
the Lenders agree to do so ratably in accordance with their Old Commitments.
     (f) Stop Issuance Notice. If the Required Lenders reasonably determine at
any time that the conditions set forth in Section 3.02 would not be satisfied in
respect of a Borrowing at such time, then the Required Lenders may request that
the Administrative Agent issue a “Stop Issuance Notice”, and the Administrative
Agent shall issue such notice to each Issuing Lender. Such Stop Issuance Notice
shall be withdrawn upon a determination by the Required Lenders that the

32



--------------------------------------------------------------------------------



 



circumstances giving rise thereto no longer exist. No Letter of Credit shall be
issued while a Stop Issuance Notice is in effect. The Required Lenders may
request issuance of a Stop Issuance Notice only if there is a reasonable basis
therefor, and shall consider reasonably and in good faith a request from the
Borrower for withdrawal of the same on the basis that the conditions in
Section 3.02 are satisfied, provided that the Administrative Agent and the
Issuing Lenders may and shall conclusively rely upon any Stop Issuance Notice
while it remains in effect.
     Section 2.17. Increased Commitments; Additional Lenders. (a) Subsequent to
the Effective Date, the Borrower may, upon at least 30 days’ notice to the
Administrative Agent (which shall promptly provide a copy of such notice to the
Lenders), propose to increase the aggregate amount of the Commitments of any
Class by an amount not to exceed $75,000,000 in the aggregate for all Classes
(the amount of any such increase, the “Increased Commitments”). Each Lender
party to this Agreement at such time shall have the right (but no obligation),
for a period of 15 days following receipt of such notice, to elect by notice to
the Borrower and the Administrative Agent to increase its Commitment of the
applicable Class by a principal amount which bears the same ratio to the
Increased Commitments as its then Commitment of such Class bears to the
aggregate Commitments of such Class then existing.
     (b) If any Lender party to this Agreement having a Commitment of the
applicable Class shall not elect to increase its Commitment of such Class
pursuant to subsection (a) of this Section, the Borrower may designate another
bank or other banks (which may be, but need not be, one or more of the existing
Lenders) which at the time agree to (i) in the case of any such bank that is an
existing Lender having a Commitment of the applicable Class, increase its
Commitment of such Class and (ii) in the case of any other such bank (an
“Additional Lender”), become a party to this Agreement and/or assume a
Commitment of such Class hereunder. The sum of the increases in the Commitments
of such Class of the existing Lenders pursuant to this subsection (b) plus the
Commitments of such Class of the Additional Lenders shall not in the aggregate
exceed the unsubscribed amount of the Increased Commitments.
     (c) An increase in the aggregate amount of the Commitments of any Class
pursuant to this Section 2.17 shall become effective upon the receipt by the
Administrative Agent of an agreement in form and substance satisfactory to the
Administrative Agent signed by the Borrower, by each Additional Lender and by
each other Lender whose Commitment of such Class is to be increased, setting
forth the new Commitments of such Class of such Lenders and setting forth the
agreement of each Additional Lender to become a party to this Agreement and/or
assume a Commitment of such Class hereunder, together with such evidence of
appropriate corporate authorization on the part of the Borrower with respect to
the Increased Commitments and such opinions of counsel for the Borrower with
respect to the Increased Commitments as the Administrative Agent may reasonably
request.

33



--------------------------------------------------------------------------------



 



     (d) Upon any increase in the aggregate amount of the Commitments of any
Class pursuant to this Section 2.17 that is not pro rata among all Lenders
having Commitments of such Class, (i) solely in the case of such an increase in
the Old Commitments, the respective Letter of Credit Liabilities of the Lenders
shall be redetermined as of the effective date of such increase and (ii) in the
case of any such increase, within five Domestic Business Days, in the case of
any Group of Base Rate Loans of such Class then outstanding, and at the end of
the then current Interest Period with respect thereto, in the case of any Group
of Euro-Dollar Loans of such Class then outstanding, the Borrower shall prepay
such Group in its entirety and, to the extent the Borrower elects to do so and
subject to the conditions specified in Article 3, the Borrower shall reborrow
Committed Loans of such Class from the Lenders in proportion to their respective
Commitments of such Class after giving effect to such increase, until such time
as all outstanding Committed Loans of such Class are held by the Lenders in such
proportion.
ARTICLE 3
Conditions
     Section 3.01. Effectiveness. This Amended Agreement shall become effective
as of the date hereof, subject to receipt by the Administrative Agent of:
     (a) counterparts hereof signed by the Borrower and Lenders comprising both
the Required Lenders under the Existing Agreement and all Lenders having New
Commitments (or other written confirmation in form satisfactory to the
Administrative Agent that each such party has signed a counterpart hereof); and
     (b) payment of a front-end fee for each Lender with a New Commitment in an
amount equal to 0.40% of the amount of such Lender’s New Commitment;
provided that this Amended Agreement shall not become effective or be binding on
any party hereto unless all of the foregoing conditions are satisfied or waived
in accordance with Section 9.07 not later than April 10, 2008. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding on all parties
hereto. On the Effective Date, (i) the Existing Agreement shall be automatically
amended and restated in its entirety to read as this Amended Agreement, and
(ii) each Commitment and Loan outstanding under the Existing Agreement shall be
an Old Commitment and an Old Loan of the same Type hereunder.
     Section 3.02. Borrowings and Issuances of Letters of Credit. The obligation
of any Lender to make a Loan and the obligation of the Issuing Lender to issue
(or renew or extend the term of) any Letter of Credit is subject to the
satisfaction of the following conditions;

34



--------------------------------------------------------------------------------



 



     (a) receipt (or deemed receipt pursuant to Section 2.16(d) by the
Administrative Agent of a Notice of Borrowing as required by Section 2.02 or
receipt by the Issuing Lender of a Notice of Issuance as required by
Section 2.16, as the case may be;
     (b) the facts that (i) immediately after any such Borrowing of Old Loans or
issuance of a Letter of Credit (x) the Total Outstanding Old Amount will not
exceed the Total Old Commitments, and (y) the aggregate amount of Letter of
Credit Liabilities will not exceed $50,000,000 and (ii) immediately after any
such Borrowing of New Loans, the aggregate outstanding principal amount of the
New Loans will not exceed the aggregate amount of the New Commitments;
     (c) the fact that, immediately before and after such Borrowing or issuance
of such Letter of Credit, no Default shall have occurred and be continuing; and
     (d) the fact that, except as otherwise described by the Borrower in a
writing to the Administrative Agent and waived by the Required Lenders, the
representations and warranties of the Borrower contained in this Agreement
(except, in the case of any Borrowing or issuance subsequent to the Closing
Date, the representations and warranties set forth in Sections 4.04(b), 4.05,
4.06, 4.08, 4.13 and 4.14) shall be true on and as of the date of such Borrowing
or issuance, except to the extent they expressly relate to an earlier date in
which case they shall be correct as of such earlier date.
Each Borrowing and issuance of a Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Borrower on the date of such Borrowing
or issuance as to the facts specified in clauses 3.02(c) and 3.02(d).
ARTICLE 4
Representations and Warranties
     The Borrower represents and warrants that:
     Section 4.01. Corporate Existence and Power. Each of the Borrower and its
Restricted Subsidiaries is a corporation duly organized and validly existing
under the laws of the state of its incorporation without limitation on the
duration of its existence, is in good standing therein, and is duly qualified to
transact business in all jurisdictions where such qualification is necessary,
except for such jurisdictions where the failure to be so qualified or licensed
will not be reasonably likely to have a Material Adverse Effect; the Borrower
has corporate power to enter into and perform this Agreement; and the Borrower
has the corporate power to borrow and issue Notes as contemplated by this
Agreement.
     Section 4.02. Corporate Authorization; No Contravention. The execution,
delivery and performance by the Borrower of this Agreement and the

35



--------------------------------------------------------------------------------



 



Notes are within the corporate powers of the Borrower, have been duly authorized
by all necessary corporate action and do not contravene, or constitute a default
under, any provision of applicable law or regulation or of the certificate of
incorporation or by-laws of the Borrower or of any agreement, judgment,
injunction, order, decree or other instrument binding upon the Borrower or any
of its Subsidiaries or result in the creation or imposition of any Lien on any
asset of the Borrower or any of its Subsidiaries which would be reasonably
likely to have a Material Adverse Effect.
     Section 4.03. Binding Effect. This Agreement and any Notes constitute valid
and binding agreements of the Borrower enforceable against the Borrower in
accordance with their respective terms, except to the extent limited by
bankruptcy, reorganization, insolvency, moratorium and other similar laws of
general application relating to or affecting the enforcement of creditors’
rights or by general equitable principles.
     Section 4.04. Financial Information. (a) The consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of December 31, 2007 and the
related consolidated statements of earnings and cash flows for the fiscal year
then ended, reported on by Ernst & Young LLP and set forth in the Borrower’s
2007 Form 10-K, a copy of which has been delivered to each of the Lenders,
fairly present, in conformity with generally accepted accounting principles, the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such fiscal year.
     (b) Since December 31, 2007, there has been no change in the consolidated
financial condition of the Borrower and its Consolidated Subsidiaries which
would be reasonably likely to have a Material Adverse Effect.
     Section 4.05. Litigation. There are no suits, actions or proceedings
pending, or to the knowledge of any member of the Borrower’s legal department
threatened or against the Borrower or any Subsidiary, the adverse determination
of which is reasonably likely to occur, and if so adversely determined would be
reasonably likely to have a Material Adverse Effect.
     Section 4.06. Taxes. The Borrower and each Subsidiary have filed all
material tax returns which to the knowledge of any member of the Borrower’s tax
department were required to be filed and have paid or have adequately provided
for all taxes shown thereon to be due, including interest and penalties, except
for (i) those not yet delinquent, (ii) those the nonpayment of which would not
be reasonably likely to have a Material Adverse Effect and (iii) those being
contested in good faith.
     Section 4.07. Margin Regulations. No part of the proceeds of any Loan will
be used in a manner which would violate, or result in a violation of,
Regulation U.

36



--------------------------------------------------------------------------------



 



     Section 4.08. Compliance with Laws. The Borrower and its Restricted
Subsidiaries are in compliance in all material respects with all applicable
laws, rules and regulations, other than such laws, rules and regulations (i) the
validity or applicability or which the Borrower or such Subsidiary is contesting
in good faith or (ii) failure to comply with which would not be reasonably
likely to have a Material Adverse Effect.
     Section 4.09. Governmental Approvals. No consent, approval, authorization,
permit or license from, or registration or filing with, any Governmental
Authority is required in connection with the making of this Agreement, with the
exception of routine periodic filings made under the Exchange Act.
     Section 4.10. Pari Passu Obligations. Under applicable United States laws
(including state and local laws) in force at the date hereof, the claims and
rights of the Lenders and the Administrative Agent against the Borrower under
this Agreement and the Notes will not be subordinate to, and will rank at least
pari passu with, the claims and rights of any other unsecured creditors of the
Borrower (except to the extent provided by bankruptcy, reorganization,
insolvency, moratorium or other similar laws of general application relating to
or affecting the enforcement of creditors’ rights and by general principles of
equity).
     Section 4.11. No Defaults. The payment obligations of the Borrower and its
Subsidiaries in respect of any Material Debt are not overdue.
     Section 4.12. Full Disclosure. All information furnished to the Lenders in
writing prior to the date hereof in connection with the transactions
contemplated hereby does not, collectively, contain any misstatement of a
material fact or omit to state a fact necessary to make the statements contained
therein, in the light of the circumstances under which they were made, not
misleading in any material respect on and as of the date hereof.
     Section 4.13. ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in substantial compliance in all
material respects with the presently applicable material provisions of ERISA and
the Internal Revenue Code with respect to each Plan. No member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or made any amendment
to any Plan which, in either case has resulted or could result in the imposition
of a material Lien or the posting of a material bond or other material security
under ERISA or the Internal Revenue Code or (iii) incurred any material
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.

37



--------------------------------------------------------------------------------



 



     Section 4.14. Environmental Matters. Environmental Matters. The Financial
Statements described in Section 4.04(a) provide certain information regarding
environmental matters related to properties currently owned by the Borrower or
its Restricted Subsidiaries, previously owned properties, and other properties.
Since December 31, 2004, environmental matters have not caused any material
adverse change in the consolidated financial condition of the Borrower and the
Consolidated Subsidiaries from that shown by such Financial Statements.
     In the ordinary course of business, the ongoing operations of the Borrower
and its Restricted Subsidiaries are reviewed from time to time to determine
compliance with applicable Environmental Laws. Based on these reviews, to the
knowledge of the Borrower, ongoing operations at the Principal Properties are
currently being conducted in substantial compliance with applicable
Environmental Laws except to the extent that noncompliance would not be
reasonably likely to have a Material Adverse Effect.
     Section 4.15. Regulatory Restrictions on Borrowing. The Borrower is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or otherwise subject to any regulatory scheme which restricts its
ability to incur debt.
ARTICLE 5
Covenants
     From the Closing Date and so long as any Lender has any Credit Exposure
hereunder, the Borrower agrees that, unless the Required Lenders shall otherwise
consent in writing:
     Section 5.01. Information. The Borrower will deliver to the Administrative
Agent which will deliver to each of the Lenders:
     (a) as soon as available and in any event within 60 days after the end of
each of its first three quarterly accounting periods in each fiscal year,
consolidated statements of earnings and cash flows of the Borrower and the
Consolidated Subsidiaries for the period from the beginning of such fiscal year
to the end of such fiscal period and the related consolidated balance sheet of
the Borrower and the Consolidated Subsidiaries as at the end of such fiscal
period, all in reasonable detail (it being understood that delivery of such
statements as filed with the Securities and Exchange Commission shall be deemed
to satisfy the requirements of this subsection) and accompanied by a certificate
in the form attached hereto as Exhibit H signed by a financial officer of the
Borrower stating that such consolidated financial statements fairly present the
consolidated financial condition and results of operations of the Borrower and
the Consolidated Subsidiaries as of the end of such period and for the period
involved, subject, however, to year-end audit adjustments, and that such officer
has no knowledge, except as specifically stated, of any Default;

38



--------------------------------------------------------------------------------



 



     (b) as soon as available and in any event within 120 days after the end of
each fiscal year, consolidated statements of earnings and cash flows of the
Borrower and the Consolidated Subsidiaries for such year and the related
consolidated balance sheets of the Borrower and the Consolidated Subsidiaries as
at the end of such year, all in reasonable detail and accompanied by (i) an
opinion of independent public accountants of recognized standing selected by the
Borrower as to such consolidated financial statements (it being understood that
delivery of such statements as filed with the Securities and Exchange Commission
shall be deemed to satisfy the requirements of this subsection), and (ii) a
certificate in the form attached hereto as Exhibit H signed by a financial
officer of the Borrower stating that such consolidated financial statements
fairly present the consolidated financial condition and results of operations of
the Borrower and the Consolidated Subsidiaries as of the end of such year and
for the year involved and that such officer has no knowledge, except as
specifically stated, of any Default;
     (c) promptly after their becoming available:
     (i) copies of all financial statements, stockholder reports and proxy
statements that the Borrower shall have sent to its stockholders generally; and
     (ii) copies of all registration statements filed by the Borrower under the
Securities Act of 1933, as amended (other than registration statements on Form
S-8 or any registration statement filed in connection with a dividend
reinvestment plan), and regular and periodic reports, if any, which the Borrower
shall have filed with the Securities and Exchange Commission (or any
governmental agency or agencies substituted therefor) under Section 13 or
Section 15(d) of the Exchange Act, or with any national or international
securities exchange (other than those on Form 11-K or any successor form);
     (d) from time to time, with reasonable promptness, such further information
regarding the business and financial condition of the Borrower and its
Subsidiaries as any Lender may reasonably request through the Administrative
Agent;
     (e) prompt notice of the occurrence of any Default; and
     (f) prompt notice of all litigation and of all proceedings before any
governmental or regulatory agency pending (or, to the knowledge of the General
Counsel of the Borrower, threatened) and affecting the Borrower or any
Restricted Subsidiary, except litigation or proceedings which, if adversely
determined, would not be reasonably likely to have a Material Adverse Effect.
     Each set of financial statements delivered pursuant to Section 5.01(a) or
5.01(b) shall be accompanied by or include the computations showing, in the form

39



--------------------------------------------------------------------------------



 



attached hereto as Exhibit H, whether the Borrower was, at the end of the
relevant fiscal period, in compliance with the provisions of Section 5.09.
     Section 5.02. Payment of Obligations. The Borrower will pay and discharge,
and will cause each Restricted Subsidiary to pay and discharge, all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits, or upon any property belonging to it, prior to the date
on which penalties attach thereto, and all lawful material claims which, if
unpaid, might become a Lien upon the property of the Borrower or such Restricted
Subsidiary; provided that neither the Borrower nor any such Restricted
Subsidiary shall be required to pay any such tax, assessment, charge, levy or
claim (i) the payment of which is being contested in good faith and by proper
proceedings, (ii) not yet delinquent or (iii) the non-payment of which, if taken
in the aggregate, would not be reasonably likely to have a Material Adverse
Effect.
     Section 5.03. Insurance. The Borrower will maintain, and will cause each
Restricted Subsidiary to maintain, insurance from responsible companies in such
amounts and against such risks as is reasonable, taking into consideration the
practices of businesses in the same line of business or of similar size as the
Borrower or such Restricted Subsidiary, or, to a reasonable extent,
self-insurance.
     Section 5.04. Maintenance of Existence. The Borrower will preserve and
maintain, and will cause each Restricted Subsidiary to preserve and maintain,
its corporate existence and all of its rights, privileges and franchises
necessary or desirable in the normal conduct of its business, and conduct its
business in an orderly, efficient and regular manner. Nothing herein contained
shall prevent the termination of the business or corporate existence of any
Restricted Subsidiary which in the judgment of the Borrower is no longer
necessary or desirable, a merger or consolidation of a Restricted Subsidiary
into or with the Borrower (if the Borrower is the surviving corporation) or
another Subsidiary or any merger, consolidation or transfer of assets permitted
by Section 5.07, as long as immediately after giving effect to any such
transaction, no Default shall have occurred and be continuing.
     Section 5.05. Maintenance of Properties. The Borrower will keep, and will
cause each Restricted Subsidiary to keep, all of its properties necessary, in
the judgment of the Borrower, in its business in good working order and
condition, ordinary wear and tear excepted. Nothing in this Section 5.05 shall
prevent the Borrower or any Restricted Subsidiary from discontinuing the
operation or maintenance, or both the operation and maintenance, of any
properties of the Borrower or any such Restricted Subsidiary if such
discontinuance is, in the judgment of the Borrower (or such Restricted
Subsidiary), desirable in the conduct of its business.
     Section 5.06. Compliance with Laws. The Borrower will comply, and will
cause each Restricted Subsidiary to comply, with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority

40



--------------------------------------------------------------------------------



 



(including Environmental Laws and ERISA), a breach of which would be reasonably
likely to have a Material Adverse Effect, except where contested in good faith
and by proper proceedings.
     Section 5.07. Mergers, Consolidations and Sales of Assets. (a) The Borrower
will not consolidate with or merge into any other Person or convey or transfer
its properties and assets substantially as an entirety to any Person, unless:
     (i) the Borrower or a Consolidated Subsidiary that is incorporated under
the laws of the United States, any state thereof or the District of Columbia is
the surviving corporation of any such consolidation or merger or is the Person
that acquires by conveyance or transfer the properties and assets of the
Borrower substantially as an entirety;
     (ii) if a Consolidated Subsidiary is the surviving corporation or is the
Person that acquires the property and assets of the Borrower substantially as an
entirety, it shall expressly assume the performance of every covenant of this
Agreement and of the Notes on the part of the Borrower to be performed or
observed;
     (iii) immediately after giving effect to such transaction, no Default shall
have occurred and be continuing; and
     (iv) if the Borrower is not the surviving corporation, the Borrower has
delivered to the Administrative Agent an Officer’s Certificate and a legal
opinion of its General Counsel, Associate General Counsel or Assistant General
Counsel, upon the express instruction of the Borrower for the benefit of the
Administrative Agent and the Lenders, each stating that such transaction
complies with this Section and that all conditions precedent herein provided for
relating to such transaction have been complied with.
     (b) Upon any consolidation by the Borrower with, or merger by the Borrower
into, a Consolidated Subsidiary or any conveyance or transfer of the properties
and assets of the Borrower substantially as an entirety to a Consolidated
Subsidiary, the Consolidated Subsidiary into which the Borrower is merged or
consolidated or to which such conveyance or transfer is made shall succeed to,
and be substituted for, and may exercise every right and power of, the Borrower,
as the case may be, under this Agreement with the same effect as if such
Consolidated Subsidiary had been named as the Borrower, as the case may be,
herein, and thereafter, in the case of a transfer or conveyance permitted by
Section 5.07(a), the Borrower shall be relieved of all obligations and covenants
under this Agreement and the Notes.

41



--------------------------------------------------------------------------------



 



     Section 5.08. Negative Pledge. Neither the Borrower nor any Restricted
Subsidiary will create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:
     (a) Liens existing on the date of this Agreement;
     (b) Liens securing Debt of a Restricted Subsidiary owing to the Borrower or
to another Restricted Subsidiary;
     (c) any Lien existing on any asset of any person at the time such person
becomes a Subsidiary and not created in contemplation of such event;
     (d) any Lien on any asset securing Debt incurred or assumed for the purpose
of financing all or any part of the cost of acquiring such asset (and/or, in the
case of the acquisition of a business, any Lien on the equity and/or assets of
the acquired entity), provided that such Lien attaches to such asset
concurrently with or within 180 days after the acquisition thereof;
     (e) any Lien on any asset of any person existing at the time such person is
merged or consolidated with or into the Borrower or a Restricted Subsidiary and
not created in contemplation of such event;
     (f) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary and not created in contemplation of such acquisition;
     (g) any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section, provided that such Debt is not increased and is not
secured by any additional assets;
     (h) Liens in favor of any customer (including any Governmental Authority)
to secure partial, progress, advance or other payments or performance pursuant
to any contract or statute or to secure any related indebtedness or to secure
Debt guaranteed by a Governmental Authority;
     (i) Liens incurred in the ordinary course of business not securing Debt
which do not impair in any material respect the usefulness in the business of
the Borrower and its Restricted Subsidiaries of the assets to which such Liens
attach; materialmen’s, suppliers’, tax or other similar Liens arising in the
ordinary course of business securing obligations which are not overdue or are
being contested in good faith by appropriate proceedings; Liens arising by
operation of law in favor of any lender to the Borrower or any Restricted
Subsidiary in the ordinary course of business constituting a banker’s lien or
right of offset in moneys of the Borrower or a Restricted Subsidiary deposited
with such lender in the ordinary course of business; and appeal bonds in respect
of appeals being prosecuted in good faith;

42



--------------------------------------------------------------------------------



 



     (j) Liens on cash and cash equivalents securing Derivatives Obligations,
provided that the aggregate amount of cash and cash equivalents subject to such
Liens may at no time exceed $50,000,000;
     (k) Liens securing Debt equally and ratably securing the Loans and such
Debt; provided that the Required Lenders may, in their sole discretion, refuse
to take any Lien on any asset (which refusal will not limit the Borrower’s or
any Restricted Subsidiary’s ability to incur a Lien otherwise permitted by this
Section 5.08(k)); such Lien may equally and ratably secure the Loans and any
other obligation of the Borrower or any of its Subsidiaries, other than an
obligation that is subordinated to the Loans;
     (l) Liens securing contingent obligations in an aggregate principal amount
not to exceed $25,000,000; and
     (m) Liens not otherwise permitted by the foregoing clauses of this Section
securing obligations in an aggregate principal or face amount at any date not to
exceed at the time of incurrence the greater of 12.5% of Consolidated Net Worth
or $75,000,000.
     For the avoidance of doubt, the creation of a security interest arising
solely as a result of, or the filing of UCC financing statements in connection
with, any sale by the Borrower or any of its Subsidiaries of accounts receivable
not prohibited by Section 5.07 shall not constitute a Lien prohibited by this
covenant.
     Section 5.09. Leverage Ratio. The Leverage Ratio shall not exceed 2.75 to
1.00 as of the end of any fiscal quarter; provided that if (i) Consolidated Debt
has increased in connection with a Specified Acquisition, (ii) as a consequence
of such Specified Acquisition, the rating of long-term unsecured debt of the
Borrower has not been suspended, withdrawn or fallen below BBB by Standard &
Poor’s (a division of The McGraw-Hill Companies, Inc.) or Baa2 by Moody’s
Investors Service, Inc. and (iii) the Administrative Agent has received a
Specified Acquisition Notice within 10 days of consummation of such Specified
Acquisition, then, for a period of 180 consecutive days following the
consummation of such Specified Acquisition, the additional Consolidated Debt in
connection with such Specified Acquisition shall be excluded from Consolidated
Debt for purposes of calculating the Leverage Ratio, but only if the Leverage
Ratio calculated without such exclusion at no time exceeds 3.25 to 1.00.
     For purposes of this Section 5.09,
     (i) a “Specified Acquisition” means any single acquisition by the Borrower
or a Subsidiary of the Borrower of any Person (the “Target”) that (x) is in the
same line or lines of business as the Borrower or in the judgment of the
Borrower is related to such line or lines of business and (y) such Target’s
board of directors have not objected to such acquisition; and

43



--------------------------------------------------------------------------------



 



     (ii) a “Specified Acquisition Notice” means a notice delivered by the
Borrower notifying the Administrative Agent of the Specified Acquisition and
stating that the conditions in clauses (i) and (ii) to the proviso to the
Leverage Ratio above have been satisfied.
     Section 5.10. Use of Loans. The Borrower will use the proceeds of the Loans
for any lawful corporate purposes.
     Section 5.11. Investments. Neither the Borrower nor any Subsidiary will
hold, make or acquire any Investment in any Person other than:
     (a) Investments in Temporary Cash Investments and other Investments in cash
or cash equivalents from time to time approved by the Board of Directors of the
Borrower;
     (b) Investments comprised of debt consideration received in connection with
the sale of assets (including any extensions, renewals and modifications
thereof);
     (c) Investments existing on the date of the Existing Agreement or which the
Borrower or any Restricted Subsidiary has, as of the date of the Existing
Agreement, committed to make and which are set forth on Schedule 5.11(c)
(including any extensions, renewals and modifications thereof);
     (d) Investments in any Subsidiary or guaranties of obligations of any
Subsidiary whose principal business on the date of the making of such Investment
or after giving effect to such Investment is either (i) the same line or lines
of business as the Borrower or (ii) in the judgment of the Borrower related to
such line or lines of business (it being understood that Schedule 5.11(d)
contains a nonexhaustive list of certain related businesses as of the date of
the Existing Agreement);
     (e) Investments by any Subsidiary in the Borrower; and
     (f) Additional Investments not otherwise included in the foregoing clauses
of this Section 5.11 if, after giving effect to such Investment, the outstanding
amount (computed by taking the difference of (x) the original cash purchase
price of all such Investments less (y) the sum of (i) all payments (including
interest and dividends) and repayments of principal or capital plus (ii) all
proceeds from the sale of such Investment) of all Investments permitted by this
clause (f) does not exceed $225,000,000.
     Section 5.12. Transactions with Affiliates. The Borrower will not, and will
not permit any Subsidiary to, directly or indirectly, pay any funds to or for
the account of, make any investment (whether by acquisition of stock or
indebtedness, by loan, advance, transfer of property, guarantee or other
agreement

44



--------------------------------------------------------------------------------



 



to pay, purchase or service, directly or indirectly, any Debt, or otherwise) in,
lease, sell, transfer or otherwise dispose of any assets, tangible or
intangible, to, or participate in, or effect, any transaction with, any
Affiliate except (i) transactions on an arms-length basis on terms at least as
favorable to the Borrower or such Subsidiary Affiliate than could have been
obtained from a third party who was not an Affiliate, and (ii) transactions
described in this Section 5.12 that would not be reasonably likely to have a
Material Adverse Effect.
ARTICLE 6
Defaults
     Section 6.01. Event of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
     (a) the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due;
     (b) the Borrower shall fail to pay within 5 days of the due date thereof
(i) any facility fee or (ii) interest on any Loan;
     (c) the Borrower shall fail to pay within 30 days after a request for
payment by any Lender acting through the Administrative Agent any other amount
payable under this Agreement;
     (d) the Borrower shall fail to observe or perform any agreement contained
in Section 5.01(e) or Section 5.07 through 5.11 (and, with respect to
Section 5.10 and 5.11, such failure shall have continued for 10 days after
notice thereof has been given to the Borrower by the Administrative Agent at the
request of the Required Lenders);
     (e) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clauses (a) through
(d) above) for 30 days after notice thereof has been given to the Borrower by
the Administrative Agent at the request of the Required Lenders;
     (f) any representation, warranty or certification made by the Borrower in
this Agreement or in any certificate, or writing delivered pursuant to this
Agreement shall prove to have been incorrect in any material respect when made
and such deficiency shall remain unremedied for five days after notice thereof
shall have been given to the Borrower by the Administrative Agent at the request
of the Required Lenders;
     (g) any Material Financial Obligations shall become due before stated
maturity by the acceleration of the maturity thereof by reason of default, or
any Material Financial Obligations shall become due by its terms and shall not
be paid and, in any case aforesaid in this clause (g), corrective action
satisfactory to the

45



--------------------------------------------------------------------------------



 



Required Lenders shall not have been taken within 5 days after written notice of
the situation shall have been given to the Borrower by the Administrative Agent
at the request of the Required Lenders;
     (h) the Borrower or any Restricted Subsidiary shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;
     (i) an involuntary case or other proceeding shall be commenced against the
Borrower or any Restricted Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against the Borrower or any Restricted Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;
     (j) a final judgment for the payment of money in excess of $50,000,000
shall have been entered against the Borrower or any Restricted Subsidiary, and
the Borrower or such Subsidiary shall not have satisfied the same within
60 days, or caused execution thereon to be stayed within 60 days, and such
failure to satisfy or stay such judgment shall remain unremedied for 5 days
after notice thereof shall have been given to the Borrower by the Administrative
Agent at the request of the Required Lenders;
     (k) a final judgment either (1) requiring termination or imposing liability
(other than for premiums under Section 4007 of ERISA) under Title IV of ERISA in
respect of, or requiring a trustee to be appointed under Title IV of ERISA to
administer, any Plan or Plans having aggregate Unfunded Liabilities in excess of
$50,000,000 or (2) in an action relating to a Multiemployer Plan involving a
current payment obligation in excess of $50,000,000, which judgment, in either
case, has not been satisfied or stayed within 60 days and such failure to
satisfy or stay is unremedied for 5 days after notice thereof shall have been
given to the Borrower by the Administrative Agent at the request of the Required
Lenders; or
     (l) any person or group of persons (within the meaning of Section 13 or 14
of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the

46



--------------------------------------------------------------------------------



 



Securities and Exchange Commission under said Act) of 35% or more of the
outstanding shares of common stock of the Borrower; or during any two-year
period, individuals who at the beginning of such period constituted the
Borrower’s Board of Directors (together with any new director whose election by
the Board of Directors or whose nomination for election by the shareholders of
the Borrower was approved by a vote of at least two-thirds of the directors then
in office who either were directors as the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the directors then in office;
then, and in every such event, the Administrative Agent shall, if requested by
the Required Lenders, (i) by notice to the Borrower terminate the Commitments
and they shall thereupon terminate, and (ii) by notice to the Borrower declare
the Loans, interest accrued thereon and all other amounts payable hereunder to
be, and the same shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; provided that in the event of (A) the filing by
the Borrower of a petition, or (B) an actual or deemed entry of an order for
relief with respect to the Borrower, under the federal bankruptcy laws as now or
hereafter in effect, without any notice to the Borrower or any other act by the
Administrative Agent or the Lenders, the Commitments shall thereupon terminate
and the Loans, interest accrued thereon and all other amounts payable hereunder
shall become immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
     Section 6.02. Cash Cover. The Borrower agrees, in addition to the
provisions of Section 6.01 hereof, that upon the occurrence and during the
continuance of any Event of Default, it shall, if requested by the
Administrative Agent upon the instruction of the Required Lenders, pay to the
Administrative Agent an amount in immediately available funds (which funds shall
be held as collateral pursuant to arrangements satisfactory to the
Administrative Agent) equal to the aggregate amount available for drawing under
all Letters of Credit then outstanding at such time, provided that, in the event
of (A) the filing by the Borrower of a petition, or (B) an actual or deemed
entry of an order for relief with respect to the Borrower, under the federal
bankruptcy laws as now or hereafter in effect, the Borrower shall pay such
amount forthwith without any notice or demand or any other act by the
Administrative Agent or the Lenders.
ARTICLE 7
The Administrative Agent
     Section 7.01. Appointment and Authorization. Each Lender irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the Notes as are
delegated to the Administrative Agent by the terms hereof or thereof, together

47



--------------------------------------------------------------------------------



 



with all such powers as are reasonably incidental thereto; provided, however,
that the Administrative Agent shall not commence any legal action or proceeding
before a court of law on behalf of any Lender without such Lender’s prior
written consent.
     Section 7.02. Administrative Agent and Affiliates. JPMorgan Chase Bank,
N.A. shall have the same rights and powers under this Agreement as any other
Lender and may exercise or refrain from exercising the same as though it were
not the Administrative Agent, and JPMorgan Chase Bank, N.A. and its affiliates
may accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or affiliate of the Borrower as if
it were not the Administrative Agent. The term “Lender” or “Lenders” shall,
unless expressly indicated, include JPMorgan Chase Bank, N.A. (and any successor
acting as Administrative Agent) in its capacity as a Lender.
     Section 7.03. Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article 6.
     Section 7.04. Consultation with Experts. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable to
any Lender for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.
     Section 7.05. Liability of Administrative Agent. Neither the Administrative
Agent nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required
Lenders or (ii) in the absence of its own gross negligence or willful
misconduct. Neither the Administrative Agent nor any of its affiliates nor any
of their respective directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with this Agreement or
any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of the Borrower; (iii) the satisfaction of any condition
specified in Article 3, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the Notes or any other instrument or writing furnished in connection
herewith. The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, telex, facsimile transmission or similar writing)
believed by it to be genuine or to be signed by the proper party or parties.
Without limiting the generality of the foregoing, the use of the term “agent” in
this Agreement with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or

48



--------------------------------------------------------------------------------



 



express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
     Section 7.06. Indemnification. Each Lender shall, ratably in accordance
with its Commitment, indemnify the Administrative Agent and each Issuing Lender,
its affiliates and their respective directors, officers, agents and employees
(to the extent not reimbursed by the Borrower) against any cost, expense
(including reasonable counsel fees and disbursements), claim, demand, action,
loss or liability (except such as result from such indemnitees’ gross negligence
or willful misconduct) that such indemnitees may suffer or incur in connection
with this Agreement or any action taken or omitted by such indemnitees
hereunder.
     Section 7.07. Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under this
Agreement.
     Section 7.08. Successor Administrative Agents. The Administrative Agent may
resign at any time by giving notice thereof to the Lenders and the Borrower.
Upon any such resignation, the Borrower shall, so long as no Default shall have
occurred and be continuing, have the right, with the consent of the Required
Lenders, to appoint any of the Lenders as a successor Administrative Agent. In
the event that a Default has occurred and is continuing, the Required Lenders
shall have the right to appoint the successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed, and shall have
accepted such appointment, within 60 days after the retiring Administrative
Agent gives notice of resignation, the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
a commercial bank organized or licensed under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $50,000,000. Upon the acceptance of its appointment as an Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder as Administrative Agent. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent.

49



--------------------------------------------------------------------------------



 



     Section 7.09. Administrative Agent’s Fees. The Borrower shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Borrower and the Administrative Agent.
     Section 7.10. Other Agents. Nothing in this Agreement shall impose upon any
Agent other than the Administrative Agent, in its capacity as such an Agent, any
obligation or liability whatsoever.
ARTICLE 8
Change in Circumstances
     Section 8.01. Increased Cost and Reduced Return; Capital Adequacy. (a) If
after (x) the date hereof, in the case of any Committed Loan or Letter of Credit
or any obligation to make Committed Loans or issue or participate in any Letter
of Credit, or (y) the date of the related Competitive Bid Quote, in the case of
any Competitive Bid Loan, a Change in Law shall impose, modify or deem
applicable any reserve, special deposit, assessment or similar requirement
(including, without limitation, any such requirement imposed by the Board of
Governors of the Federal Reserve System pursuant to Regulation D or otherwise,
as herein provided) against assets of, deposits with or for the account of, or
credit extended by, any Lender or shall impose on any Lender or the London
interbank market any other condition affecting its Fixed Rate Loans, its Note or
its obligations to make Fixed Rate Loans or its obligations hereunder in respect
of Letters of Credit and the result of any of the foregoing is to increase the
cost to such Lender (or its Applicable Lending Office) of making or maintaining
any Fixed Rate Loan or of issuing or participating in any Letter of Credit, or
to reduce the amount of any sum received or receivable by such Lender under this
Agreement or under its Note, by an amount deemed by such Lender to be material,
then, within 15 days after written demand therefor made through the
Administrative Agent, in the form of the certificate referred to in
Section 8.01(c), the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduction;
provided that the Borrower shall not be required to pay any such compensation
with respect to any period prior to the 30th day before the date of any such
demand.
     (b) Without limiting the effect of Section 8.01(a) (but without
duplication), if any Lender determines at any time after the date on which this
Agreement becomes effective that a Change in Law will have the effect of
increasing the amount of capital required to be maintained by such Lender (or
its Parent) based on the existence of such Lender’s Loans, Commitment(s) and/or
other obligations hereunder, then the Borrower shall pay to such Lender, within
15 days after its written demand therefor made through the Administrative Agent
in the form of the certificate referred to in Section 8.01(c), such additional
amounts as shall be required to compensate such Lender for any reduction in the
rate of return on capital of such Lender (or its Parent) as a result of such
increased

50



--------------------------------------------------------------------------------



 



capital requirement; provided that the Borrower shall not be required to pay any
such compensation with respect to any period prior to the 30th day before the
date of any such demand; provided further, however, that to the extent (i) a
Lender shall increase its level of capital above the level maintained by such
Lender on the date of this Agreement and there has not been a Change in Law or
(ii) there has been a Change in Law and a Lender shall increase its level of
capital by an amount greater than the increase attributable (taking into
consideration the same variables taken into consideration in determining the
level of capital maintained by such Lender on the date of this Agreement) to
such Change in Law, the Borrower shall not be required to pay any amount or
amounts under this Agreement with respect to any such increase in capital. Thus,
for example, a Lender which is “adequately capitalized” (as such term or any
similar term is used by any applicable bank regulatory agency having authority
with respect to such Lender) may not require the Borrower to make payments in
respect of increases in such Lender’s level of capital made under the
circumstances described in clause (i) or (ii) above which improve its capital
position from “adequately capitalized” to “well capitalized” (as such term or
any similar term is used by any applicable bank regulatory agency having
authority with respect to such Lender).
     (c) Each Lender will promptly notify the Borrower, through the
Administrative Agent, of any event of which it has knowledge, occurring after
the date on which this Agreement becomes effective, which will entitle such
Lender to compensation pursuant to this Section 8.01 and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the sole judgment of
such Lender, be otherwise disadvantageous to such Lender. A certificate of any
Lender claiming compensation under this Section 8.01 and setting forth the
additional amount or amounts to be paid to it hereunder and setting forth the
basis for the determination thereof shall be conclusive in the absence of
manifest error. In determining such amount, such Lender shall act reasonably and
in good faith, and may use any reasonable averaging and attribution methods.
     Section 8.02. Substitute Rate. Anything herein to the contrary
notwithstanding, if within two Euro-Dollar Business Days, in the case of
Euro-Dollar Loans or Competitive Bid LIBOR Loans, prior to the first day of an
Interest Period none of the Reference Banks is, for any reason whatsoever, being
offered Dollars for deposit in the relevant market for a period and amount
relevant to the computation of the rate of interest on a Fixed Rate Loan for
such Interest Period, the Administrative Agent shall give the Borrower and each
Lender prompt notice thereof and on what would otherwise be the first day of
such Interest Period such Loans shall be made as Base Rate Loans.
     Section 8.03. Illegality. (a) Notwithstanding any other provision herein,
if, after the date on which this Agreement becomes effective, a Change in Law
shall make it unlawful or impossible for any Lender to (i) honor any Commitment
it may have hereunder to make any Euro-Dollar Loan, then such Commitment shall
be suspended, or (ii) maintain any Euro-Dollar Loan or any

51



--------------------------------------------------------------------------------



 



Competitive Bid LIBOR Loan, then all Euro-Dollar Loans and Competitive Bid LIBOR
loans of such Lender then outstanding shall be converted into Base Rate Loans as
provided in Section 8.03(b), and any remaining Commitment of such Lender
hereunder to make Euro-Dollar Loans (but not other Loans) shall be immediately
suspended, in either case until such Lender may again make and/or maintain
Euro-Dollar Loans (as the case may be), and borrowings from such Lender, at a
time when borrowings from the other Lenders are to be of Euro-Dollar Loans,
shall be made, simultaneously with such borrowings from the other Lenders, by
way of Base Rate Loans. Upon the occurrence of any such change, such Lender
shall promptly notify the Borrower thereof (with a copy to the Administrative
Agent), and shall furnish to the Borrower in writing evidence thereof certified
by such Lender. Before giving any notice pursuant to this Section 8.03, such
Lender shall designate a different Applicable Lending Office if such designation
will avoid the need for giving such notice and will not, in the sole reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender.
     (b) Any conversion of any outstanding Euro-Dollar Loan or an outstanding
Competitive Bid Loan which is required under this Section 8.03 shall be effected
immediately (or, if permitted by applicable law, on the last day of the Interest
Period therefor).
     Section 8.04. Taxes on Payments. (a) All payments pursuant to this
Agreement shall be made free and clear of and without any deduction or
withholding for or on account of any present and future taxes, assessments or
governmental charges imposed by the United States, or any political subdivision
or taxing authority thereof or therein, excluding taxes imposed on its net
income, branch profit taxes and franchise taxes (all such non-excluded taxes
being hereinafter called “Taxes”), except as expressly provided in this
Section 8.04. If any Taxes are imposed and required by law to be deducted or
withheld from any amount payable to any Lender, then the Borrower shall
(i) increase the amount of such payment so that such Lender will receive a net
amount (after deduction of all Taxes) equal to the amount due hereunder,
(ii) pay such Taxes to the appropriate taxing authority for the account of such
Lender, and (iii) as promptly as possible thereafter, send such Lender evidence
of original or certified receipt showing payment thereof, together with such
additional documentary evidence as such Lender may from time to time require. If
the Borrower fails to perform its obligations under (ii) or (iii) above, the
Borrower shall indemnify such Lender for any incremental taxes, interest or
penalties that may become payable as a result of any such failure; provided,
however, that the Borrower will not be required to make any payment to any
Lender under this Section 8.04 if withholding is required in respect of such
Lender by reason of such Lender’s inability or failure to furnish under
subsection (c) an extension or renewal of a Form W-8ECI or Form W-8BEN (or
successor form), as applicable, unless such inability results from an amendment
to or a change in any applicable law or regulation or in the interpretation
thereof by any regulatory authority (including without limitation

52



--------------------------------------------------------------------------------



 



any change in an applicable tax treaty), which amendment or change becomes
effective after the date hereof.
     (b) The Borrower shall indemnify the Administrative Agent and each Lender
against any present or future transfer taxes, stamp or documentary taxes, excise
or property taxes, assessments or charges made by any Governmental Authority by
reason of the execution, delivery, registration or enforcement of this Agreement
or any Notes (hereinafter referred to as “Other Taxes”).
     (c) Subject to subsection (d) below, each Lender that is a foreign person
(i.e. a person who is not a United States person for United States federal
income tax purposes) agrees that it shall deliver to the Borrower (with a copy
to the Administrative Agent) (i) within twenty Domestic Business Days after the
date on which this Agreement becomes effective, two duly completed copies of
United States Internal Revenue Service Form W-8ECI or W-8BEN, as appropriate,
indicating that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes, or
is entitled to a reduced rate of United States withholding taxes under an
applicable income tax treaty, (ii) from time to time, such extensions or
renewals of such forms (or successor forms) as may reasonably be requested by
the Borrower but only to the extent such Lender determines that it may properly
effect such extensions or renewals under applicable tax treaties, laws,
regulations and directives and (iii) in the event of a transfer of any Loan to a
subsidiary or affiliate of such Lender, a new Internal Revenue Service Form
W-8ECI or W-8BEN (or any successor form), as the case may be, for such
subsidiary or affiliate indicating that such subsidiary or affiliate is, on the
date of delivery thereof, entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes or is
entitled to a reduced rate of United States withholding tax under an applicable
income tax treaty. The Borrower and the Administrative Agent shall each be
entitled to rely on such forms in its possession until receipt of any revised or
successor form pursuant to the preceding sentence.
     (d) If a Lender at the time it first becomes a party to this Agreement (or
because of a change in an Applicable Lending Office) is subject to a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be considered excluded from Taxes. For any period with respect to
which a Lender has failed to provide the Borrower with the appropriate form
pursuant to Section 8.04(c) (unless such failure is due to a change in treaty,
law or regulation, or in the interpretation thereof by any regulatory authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Lender shall not be entitled to additional payments under
Section 8.04(a) with respect to Taxes imposed by the United States; provided,
however, that should a Lender, which is otherwise exempt from or subject to a
reduced rate of withholding tax, become subject to Taxes because of its failure
to deliver a form required hereunder, the Borrower shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such Taxes.

53



--------------------------------------------------------------------------------



 



     (e) If the Borrower is required to pay additional amounts to or for the
account of any Lender pursuant to this Section 8.04, then such Lender will
change the jurisdiction of one or more Applicable Lending Offices so as to
eliminate or reduce any such additional payment which may thereafter accrue if
such change, in the judgment of such Lender, is not otherwise disadvantageous to
such Lender.
     (f) If any Lender is able to apply for any credit, deduction or other
reduction in Taxes or Other Taxes in an amount which is reasonably determined by
such Lender to be material, which arises by reason of any payment made by the
Borrower pursuant to this Section 8.04, such Lender will use reasonable efforts,
excluding the institution of any judicial proceeding, to obtain such credit,
deduction or other reduction and, upon receipt thereof, will pay to the Borrower
an amount, not exceeding the amount of such payment by the Borrower, equal to
the net after-tax value to such Lender, in its good faith determination, of such
part of such credit, deduction or other reduction as it determines to be
allocable to such payment by the Borrower, having regard to all of its dealings
giving rise to similar credits, deductions or other reductions during the same
tax period and to the cost of obtaining the same; provided, however, that
(i) such Lender shall not be obligated to disclose to the Borrower any
information regarding its tax affairs or computations and (ii) nothing contained
in this Section 8.04(f) shall be construed so as to interfere with the right of
such Lender to arrange its tax affairs as it deems appropriate.
ARTICLE 9
Miscellaneous
     Section 9.01. Termination of Commitment of a Lender; New Lenders. (a)
(1) Upon receipt of notice from any Lender for compensation or indemnification
pursuant to Section 8.01(c) or Section 8.04 or (2) upon receipt of notice that
the Commitment(s) of a Lender to make Euro-Dollar Loans has been suspended, the
Borrower shall have the right to terminate the Commitment(s) in full of the
Lender providing such notice (a “Retiring Lender”). The termination of the
Commitment(s) of a Retiring Lender pursuant to this Section 9.01(a) shall be
effective on the tenth Domestic Business Day following the date of a notice of
such termination to the Retiring Lender through the Administrative Agent,
subject to the satisfaction of the following conditions:
     (i) in the event that on such effective date there shall be any Loans
outstanding hereunder, the Borrower shall have prepaid on such date (x) the
aggregate principal amount of such Loans held by the Retiring Lender only and
(y) if and to the extent necessary, an additional aggregate principal amount of
the Committed Loans of the other Lenders such that, after giving effect to
clause (iii) below, no Lender’s Outstanding Committed Amount of any Class shall
exceed its Commitment of such

54



--------------------------------------------------------------------------------



 



Class and the Total Outstanding Old Amount shall not exceed the Total Old
Commitments;
     (ii) in addition to the payment of the principal of the Loans held by the
Retiring Lender pursuant to clause (i) above, the Borrower shall have paid such
Retiring Lender all accrued interest thereon, and facility fee and any other
amounts then payable to it hereunder, including, without limitation, all amounts
payable by the Borrower to such Lender under Section 2.14 by reason of the
prepayment of Loans pursuant to clause (i) with respect to the period ending on
such effective date; provided that the provisions of Section 8.01, Section 8.04
and Section 9.04 shall survive for the benefit of any Retiring Lender; and
     (iii) in the event the Retiring Lender had an Old Commitment, the
respective Letter of Credit Liabilities of the Lenders shall be redetermined as
of the effective date of such termination.
     Upon satisfaction of the conditions set forth in clauses (i), (ii) and
(iii) above, such Lender shall cease to be a Lender hereunder.
     (b) In lieu of the termination of a Lender’s Commitment pursuant to
Section 9.01(a), the Borrower may notify the Administrative Agent that the
Borrower desires to replace such Retiring Lender with a new bank or banks (which
may be one or more of the Lenders), which will purchase the Loans and assume the
Commitment(s) and any Letter of Credit Liabilities of the Retiring Lender. Upon
the Borrower’s selection of a bank to replace a Retiring Lender, such bank’s
agreement thereto and the fulfillment of the conditions to assignment and
assumption set forth in Section 9.08(c)(iii) such bank shall become a Lender
hereunder for all purposes in accordance with Section 9.08(c)(iii).
     Section 9.02. Notices. (a) All notices, requests and other communications
to any party hereunder shall be in writing (including bank wire, telex,
facsimile transmission or similar writing) and shall be given to such party:
(i) in the case of the Borrower or the Administrative Agent, at its address,
facsimile number or telex number set forth on the signature pages hereof,
(ii) in the case of any Lender, at its address, facsimile number or telex number
set forth in its Administrative Questionnaire or (iii) in the case of any party,
such other address, facsimile number or telex number as such party may hereafter
specify for the purpose by notice to the Administrative Agent and the Borrower.
Each such notice, request or other communication shall be effective (x) if given
by telex, when such telex is transmitted to the telex number specified in this
Section and the appropriate answerback is received, (y) if given by facsimile
transmission, when transmitted to the facsimile number specified in this Section
and confirmation of receipt is received or (z) if given by any other means, when
delivered at the address specified in this Section.

55



--------------------------------------------------------------------------------



 



     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article 2 if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
     (c) Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     Section 9.03. No Waivers. No failure or delay by either Administrative
Agent or any Lender in exercising any right, power or privilege hereunder or
under any Note shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
     Section 9.04. Expenses; Indemnification. (a) The Borrower shall pay
(i) reasonable out-of-pocket expenses, including the reasonable fees and
expenses of special counsel for the Administrative Agent in connection with the
preparation of this Agreement and (ii) if an Event of Default occurs, all
reasonable out-of-pocket expenses incurred by the Administrative Agent and the
Lenders, including reasonable fees and expenses of counsel, in connection with
such Event of Default and collection and other enforcement proceedings resulting
therefrom.
     (b) The Borrower agrees to indemnify the Administrative Agent and each
Lender, their respective affiliates and the respective directors, officers,
Administrative Agents and employees of the foregoing (each an “Indemnitee”) and
hold each Indemnitee harmless from and against any and all liabilities, losses,
damages, costs and reasonable expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel, incurred by such
Indemnitee in response to or in defense of any investigative, administrative or
judicial proceeding brought or threatened against the Administrative Agent or
any

56



--------------------------------------------------------------------------------



 



Lender relating to or arising out of this Agreement or any actual or proposed
use of proceeds of Loans; provided that no Indemnitee shall have the right to be
indemnified hereunder (i) to the extent such indemnification relates to
relationships between or among each of, or any of, the Administrative Agent, the
Lenders or any Assignee or Participant or (ii) for such Indemnitee’s own gross
negligence or willful misconduct.
     Section 9.05. Pro Rata Treatment. Except as expressly provided in this
Agreement with respect to Competitive Bid Loans or otherwise, (a) each borrowing
from, and change in the Commitments of, the Lenders shall be made pro rata
according to their respective Commitments of the applicable Class, and (b) each
payment and prepayment on the Loans shall be made to all the Lenders, pro rata
in accordance with the unpaid principal amount of the Loans of the applicable
Class held by each of them.
     Section 9.06. Sharing of Set-offs. Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount then due with respect to the Loans and
Letter of Credit Liabilities held by it which is greater than the proportion
received by any other Lender in respect of the aggregate amount then due with
respect to the Loans and Letter of Credit Liabilities held by such other Lender,
the Lender receiving such proportionately greater payment shall purchase such
participations in the Loans and Letter of Credit Liabilities held by the other
Lenders, and such other adjustments shall be made, as may be required so that
all such payments shall be shared by the Lenders pro rata; provided nothing in
this Section shall impair the right of any Lender to exercise any right of
set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of indebtedness of the Borrower other than its
indebtedness under this Agreement. For avoidance of doubt the sharing
contemplated by this Section is based upon aggregate Credit Exposures and not
Credit Exposures with respect to separate Classes.
     Section 9.07. Amendments and Waivers. (a) Any provision of this Agreement
or the Notes may be amended or waived if, but only if, such amendment or waiver
is in writing and is signed by the Borrower and the Required Lenders (and, if
the rights or duties of any Agent or Issuing Lender are affected thereby, by
it). Notwithstanding the foregoing, no such amendment or waiver shall,

  (i)   unless signed by all affected Lenders,

     (A) increase any Commitment
     (B) reduce the principal of or rate of interest on any Loan or the amount
to be reimbursed in respect of any Letter of Credit or any interest thereon or
any fees hereunder,

57



--------------------------------------------------------------------------------



 



          (C) postpone the date fixed for any payment of principal of or
interest on any loan or for reimbursement in respect of any Letter of Credit or
interest thereon or any fees hereunder or for termination of any Commitment; or,

  (ii)   unless signed by all Lenders,

          (A) change the percentage of the Credit Exposures, which shall be
required for the Lenders or any of them to take any action under this Section or
any other provision of this Agreement,
          (B) amend or waive the provisions of this Section 9.07.
     (b) The exercise of the Borrower of its right to extend the Termination
Date by operation of Section 2.01(d) shall not constitute an amendment subject
to this Section 9.07. Furthermore, the exercise by the Borrower of its right to
decrease the Commitments pursuant to Section 2.09 shall not be deemed to require
the consent of any party to this Agreement. For the avoidance of doubt, the
exercise by the Borrower of its option to increase the aggregate amount of the
Commitments of any Class pursuant to Section 2.17 shall not require the consent
of any Person except for the consent of the Administrative Agent, any Additional
Lender and each Lender whose Commitment of such Class is to be increased.
     Section 9.08. Successors and Assigns; Participations; Novation. (a) This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns; provided that, except in accordance
with Section 5.04 and 5.07, the Borrower may not assign or transfer any of its
rights or obligations under this Agreement without the consent of all Lenders.
     (b) Any Lender may, without the consent of the Borrower, but upon prior
written notification to the Borrower, at any time sell to one or more banks or
other financial institutions (each a “Participant”) participating interests in
any Loan owing to such Lender, any Note held by such Lender, the Commitment(s)
of such Lender hereunder, the Letter of Credit Liabilities of such Lender and
any other interest of such Lender hereunder; provided that no prior notification
to the Borrower is required in connection with the sale of a participating
interest in a Competitive Bid Loan. In the event of any such sale by a Lender of
a participating interest to a Participant, such Lender’s obligations under this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of its Note or
Notes, if any, for all purposes under this Agreement and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement pursuant to which a Lender may grant such a participating interest
shall provide that such Lender shall retain the sole right and responsibility to

58



--------------------------------------------------------------------------------



 



enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided that such participation agreement may provide that such
Lender will not agree to any modification, amendment or waiver of this Agreement
described in clause (A), (B) or (C) of Section 9.07(a)(i) affecting such
Participant without the consent of the Participant; provided further that such
Participant shall be bound by any waiver, amendment or other decision that all
Lenders shall be required to abide by pursuant to a vote by Required Lenders.
Subject to the provisions of Section 9.08(d), the Borrower agrees that each
Participant shall, to the extent provided in its participation agreement, be
entitled to the benefits of Article 8 with respect to its participating
interest. An assignment or other transfer which is not permitted by subsection
(c) or (g) below shall be given effect for purposes of this Agreement only to
the extent of a participating interest granted in accordance with this
subsection (b).
     (c) (i) Any Lender may at any time sell to one or more Eligible
Institutions (each an “Assignee”) all or a portion of its rights and obligations
under this Agreement and the Notes. Each Assignee shall assume all such rights
and obligations pursuant to an Assignment and Assumption Agreement. In no event
shall (A) any Commitment of a transferor Lender (together with the Commitment of
any affiliate of such Lender), after giving effect to any sale pursuant to this
subsection (c), be less than $5,000,000, (B) any Commitment of an Assignee
(together with the Commitment of any affiliate of such Assignee), after giving
effect to any sale pursuant to this subsection (c), be less than $5,000,000,
except in each case as may result upon the transfer by a Lender of its
Commitment in its entirety or (C) any sale pursuant to this subsection
(c) result in the transferee Lender (together with its affiliates) holding more
than 35% of the aggregate Commitments, except to the extent that the Borrower
and the Administrative Agent’s consent to such sale.
     (ii) No interest may be sold by a Lender pursuant to this subsection
(c) without the prior written consent of the Administrative Agent, Issuing
Lenders and, so long as no Event of Default shall exist at the time, the
Borrower, which consents, in each case, shall not be unreasonably withheld,
provided however that sales to an affiliate of such Lender, or to another
Lender, will not require the consent of the Borrower. For the purposes of this
subsection (c)(ii), the withholding of consent by the Borrower shall not be
deemed unreasonable if based solely upon the Borrower’s desire to (A) balance
relative loan exposures to such Eligible Institution among all credit facilities
of the Borrower or (B) avoid payment of any additional amounts payable to such
Eligible Institution under Article 8 which would arise from such assignment.
     (iii) Upon (A) execution of an Assignment and Assumption Agreement,
(B) delivery by the transferor Lender of an executed copy thereof, together with
notice that the payment referred to in clause (C) below shall have been made, to
the Borrower and the Administrative

59



--------------------------------------------------------------------------------



 



Agent, (C) payment by such Assignee to such transferor Lender of an amount equal
to the purchase price agreed between such transferor Lender and such Assignee
and (D) if the Assignee is organized under the laws of any jurisdiction other
than the United States or any state thereof, evidence satisfactory to the
Administrative Agent and the Borrower of compliance with the provisions of
Section 9.08(f), such Assignee shall for all purposes be a Lender party to this
Agreement and shall have all the rights and obligations of a Lender under this
Agreement to the same extent as if it were an original party hereto with a
Commitment(s) as set forth in such Assignment and Assumption Agreement, and the
transferor Lender shall be released from its obligations hereunder to a
correspondent extent, and no further consent or action by the Borrower, the
Lenders or the Administrative Agents shall be required to effectuate such
transfer. Each Assignee shall be bound by any waiver, amendment or other
decision that all Lenders shall be required to abide by pursuant to a vote by
Required Lenders.
     (iv) Upon the consummation of any transfer to an Assignee pursuant to this
subsection (c), the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that, if requested by the transferor
Lender or the Assignee, a new Note or Notes shall be delivered from the Borrower
to the transferor Lender and/or such Assignee. In connection with any such
assignment, the Assignee or the transferor Lender shall pay to the
Administrative Agent an administrative fee for processing such assignment in the
amount of $3,500.
     (d) No Assignee, Participant or other transferee (including any successor
Applicable Lending Office) of any Lender’s rights shall be entitled to receive
any greater payment under Section 8.01 than such Lender would have been entitled
to receive with respect to the rights transferred, unless such transfer is made
with the Borrower’s prior written consent or by reason of the provisions of
Section 8.01 or Section 8.03 requiring such Lender to designate a different
Applicable Lending Office under certain circumstances or at a time when the
circumstances giving rise to such greater payment did not exist.
     (e) Each Lender may, upon the written consent of the Borrower, which
consent shall not be unreasonably withheld, disclose to any Participant or
Assignee (each a “Transferee”) and any prospective Transferee any and all
financial information in such Lender’s possession concerning the Borrower that
has been delivered to such Lender by the Borrower pursuant to this Agreement or
that has been delivered to such Lender by the Borrower in connection with such
Lender’s credit evaluation prior to entering into this Agreement, subject in all
cases to agreement by such Transferee or prospective Transferee to comply with
the provisions of Section 9.15.
     (f) If pursuant to subsection (c) of this Section 9.08, any interest in
this Agreement or any Note is transferred to any Assignee that is organized
under the

60



--------------------------------------------------------------------------------



 



laws of any jurisdiction other than the United States or any state thereof, the
transferor Lender shall cause such Assignee, concurrently with the effectiveness
of such transfer, (i) to represent to the transferor Lender (for the benefit of
the transferor Lender, the Administrative Agents and the Borrower) that under
applicable law and treaties no taxes or only a reduced rate of withholding taxes
(excluded from the definition of Taxes under Section 8.04(d) will be required to
be withheld by the Administrative Agent, the Borrower or the transferor Lender
with respect to any payments to be made to such Assignee in respect of the Loans
and (ii) to furnish to each of the transferor Lender, the Administrative Agent
and the Borrower two duly completed copies of the forms required by Section
8.04(c)(i).
     (g) Notwithstanding any provision of this Section 9.08 to the contrary, any
Lender may assign or pledge any of its rights and interests in the Loans to a
Federal Reserve Bank without the consent of the Borrower.
     Section 9.09. Visitation. Subject to restrictions imposed by applicable
security clearance regulations, the Borrower will upon reasonable notice permit
representatives of any Lender at such Lender’s expense to visit any of its major
properties.
     Section 9.10. Collateral. Each of the Lenders represents to the
Administrative Agent and each of the other Lenders that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.
     Section 9.11. Reference Banks. If any Reference Bank assigns its rights and
obligations hereunder to an unaffiliated institution, the Borrower shall, in
consultation with the Administrative Agent, appoint another Lender to act as a
Reference Bank hereunder. If all Commitments of any Lender which is also a
Reference Bank are terminated pursuant to the terms of this Agreement, the
Borrower may, in consultation with the Administrative Agent, appoint a
replacement Reference Bank.
     Section 9.12. Governing Law; Submission to Jurisdiction. This Agreement and
each Note shall be governed by and construed in accordance with the internal
laws of the State of New York. Each of the Borrower, the Administrative Agent
and the Lenders hereby submits to the nonexclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
State Court sitting in New York for purposes of all legal proceedings arising
out of or relating to this Agreement or the transactions contemplated hereby.
Each of the Borrower, the Administrative Agent and the Lenders irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum.

61



--------------------------------------------------------------------------------



 



     Section 9.13. Counterparts; Integration. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement constitutes the entire agreement and understanding among the
parties hereto and supersedes any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof.
     Section 9.14. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENTS AND
THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
     Section 9.15. Confidentiality. Each Lender agrees, with respect to any
information delivered or made available by the Borrower to it that is clearly
indicated to be confidential information or private data, to use all reasonable
efforts to protect such confidential information from unauthorized use or
disclosure and to restrict disclosure to only those Persons employed or retained
by such Lender who are or are expected to become engaged in evaluating,
approving, structuring or administering this Agreement and the transactions
contemplated hereby. Nothing herein shall prevent any Lender from disclosing
such information (i) to any other Lender, (ii) to its affiliates, officers,
directors, employees, agents, attorneys and accountants who have a need to know
such information in accordance with customary banking practices and who receive
such information having been made aware of and having agreed to the restrictions
set forth in this Section, (iii) upon the order of any court or administrative
agency, (iv) upon the request or demand of any regulatory agency or authority
having jurisdiction over such Lender, (v) which has been publicly disclosed,
(vi) to the extent reasonably required in connection with any litigation to
which any Agent or Lender, the Borrower or their respective affiliates may be a
party, (vii) to the extent reasonably required in connection with the exercise
of any remedy hereunder, (viii) to any direct, indirect, actual or prospective
counterparty (and its advisor) to any swap, derivative or securitization
transaction related to the obligations under this Agreement, provided that such
person agree to be bound by the terms provided in this paragraph, and (ix) with
the prior written consent of the Borrower; provided however, that before any
disclosure is permitted under (iii) or (vi) of this Section 9.15, each Lender
shall, if not legally prohibited, notify and consult with the Borrower, promptly
and in a timely manner, concerning the information it proposes to disclose, to
enable the Borrower to take such action as may be appropriate under the
circumstances to protect the confidentiality of the information in question, and
provided further that any disclosure under the foregoing proviso be limited to
only that information discussed with the Borrower. The use of the term
“confidential” in this Section 9.15 is not intended to refer to data classified
by the government of the United States under laws and regulations relating to
the handling of data, but is intended to refer to information and other data
regarded by the Borrower as private.

62



--------------------------------------------------------------------------------



 



     Section 9.16. USA Patriot Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

63



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                      MARTIN MARIETTA MATERIALS, INC.    
 
                    By:   /s/ Stephen P. Zelnak, Jr.                          
Name: Stephen P. Zelnak, Jr.             Title: Chairman and Chief Executive
Officer    
 
      Address:   2710 Wycliff Road    
 
          Raleigh, NC 27607    
 
      Facsimile:   919-510-4700    

                      JPMORGAN CHASE BANK, N.A.              as Administrative
Agent    
 
                    By:   /s/ Anthony W. White                           Name:
Anthony W. White             Title: Vice President    
 
                        Address: Attn:   Loan Agency Group    
 
                    1111 Fannin    
 
                     Houston, Texas 77002    
 
      Facsimile:              713-750-2452    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            JPMORGAN CHASE BANK, N.A.
     as Lender
      By:   /s/ Anthony W. White         Name:   Anthony W. White       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            WACHOVIA BANK, NATIONAL ASSOCIATION
     as Co-Syndication Agent and Lender
      By:   /s/ Andrew G. Payne         Name:   Andrew G. Payne        Title:  
Director     

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            BANK OF AMERICA, N.A.
     as Co-Syndication Agent and Lender
      By:   /s/ Charles R. Dickerson         Name:   Charles R. Dickerson       
Title:   Managing Director     

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            CITIBANK, N.A.
     as Lender
      By:   /s/ Susan Amrhein         Name:   Susan Amrhein        Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            BRANCH BANKING AND TRUST COMPANY
     as Co-Syndication Agent and Lender
      By:   /s/ Jack M. Frost         Name:   Jack M. Frost        Title:  
Senior Vice President     

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            WELLS FARGO BANK, N.A.
     as Co-Syndication Agent and Lender
      By:   /s/ Sharon Prince         Name:   Sharon Prince        Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



COMMITMENT SCHEDULE

                      Old     New   Lender   Commitments     Commitments  
JPMorgan Chase Bank, N.A.
  $ 47,000,000       14,100,000  
Wachovia Bank, N.A.
    43,250,000       12,975,000  
Bank of America, N.A.
    43,250,000       12,975,000  
Branch Banking and Trust Company
    43,250,000       12,975,000  
Wells Fargo Bank, N.A.
    43,250,000       12,975,000  
Citibank, N.A.
    30,000,000       9,000,000  
 
             
Total
  $ 250,000,000     $ 75,000,000  

 



--------------------------------------------------------------------------------



 



PRICING SCHEDULE
     Each of “Facility Fee Rate”, “Euro-Dollar Margin” and “Letter of Credit Fee
Rate” means, for any day, the rate set forth below (in basis points per annum)
in the row opposite such term and in the column corresponding to the Pricing
Level that apply for such day:
Old Commitments/Old Loans

                                          Pricing Level   Level I   Level II  
Level III   Level IV   Level V
Facility Fee Rate
    5.0       6.0       8.0       10.0       12.5  
 
                                       
Euro-Dollar Margin
                                       
     if Utilization £ 50%
    15.0       19.0       27.0       35.0       47.5  
     if Utilization > 50%
    20.0       24.0       32.0       40.0       52.5  
Letter of Credit Fee Rate
    20.0       24.0       32.0       40.0       52.5  

New Commitments/New Loans

                                          Pricing Level   Level I   Level II  
Level III   Level IV   Level V
Facility Fee Rate
    10.0       12.5       15.0       17.5       20.0  
 
                                       
Euro-Dollar Margin
                                       
     if Utilization £ 50%
    40.0       50.0       60.0       70.0       80.0  
     if Utilization > 50%
    52.5       62.5       72.5       82.5       105.0  

     For purposes of this Schedule, the following terms have the following
meanings, subject to the further provisions of this Schedule:
     “Level I Pricing” applies at any date if, at such date, the Borrower’s
long-term debt is rated A or higher by S&P or A2 or higher by Moody’s.
     “Level II Pricing” applies at any date if, at such date, (i) the Borrower’s
long-term debt is rated A- or higher by S&P or A3 or higher by Moody’s and
(ii) Level I Pricing does not exist.
     “Level III Pricing” applies at any date if, at such date, (i) the
Borrower’s long-term debt is rated BBB+ or higher by S&P or Baa1 or higher by
Moody’s and (ii) neither Level I Pricing nor Level II Pricing exists.
     “Level IV Pricing” applies at any date if, at such date, (i) the Borrower’s
long-term debt is rated BBB or higher by S&P or Baa2 or higher by Moody’s and
(ii) none of Level I Pricing, Level II Pricing and Level III Pricing exists.
     “Level V Pricing” applies at any date if, at such date, no other Pricing
Level applies.

 



--------------------------------------------------------------------------------



 



     “Moody’s” means Moody’s Investors Service, Inc.
     “Pricing Level” refers to the determination of which of Level I, Level II,
Level III, Level IV or Level V applies at any date.
     “S&P” means Standard & Poor’s (a division of The McGraw-Hill Companies,
Inc.).
     “Utilization” means, at any date, the percentage equivalent of a fraction
(i) for the Class comprising New Commitments and New Loans, the numerator of
which is the aggregate outstanding principal amount of the New Loans at such
date and the denominator of which is the aggregate amount of the New Commitments
at such date and (ii) for the Class comprising Old Commitments and Old Loans,
the numerator of which is the Total Outstanding Old Amount at such date and the
denominator of which is the Total Old Commitments at such date. If for any
reason any Credit Exposure in respect of any Class remains outstanding following
termination of the Commitments of such Class, Utilization for such Class shall
be deemed to be 100%.
     The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Borrower
without third-party credit enhancement, and any rating assigned to any other
debt security of the Borrower shall be disregarded. In the case of split ratings
from Moody’s and S&P, the Pricing Level will be determined as if both S&P and
Moody’s assigned ratings one notch higher than the lower of the two. The ratings
in effect for any day are those in effect at the close of business on such day.
The ratings in effect for any day are those in effect at the close of business
on such day, and the Euro-Dollar Margin and Facility Fee Rate may change from
time to time during any Interest Period as a result of changes in the Pricing
Level during such Interest Period.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.11(c)

          Investments  
American Stone
  $ 2,274,473  
Concrete Supply
    7,375,250  
Granite Canyon Joint Venture
    3,683,131  
Hunt Martin Materials, LLC*
    38,421,733  
Industrial Microwave Systems
    2,999,925  
Mid-South Weaver Joint Venture
    355,636  
MTD Pipeline LLC
    5,746,434  
Valley Stone, LLC
    275,000  
 
     
 
       
Total
  $ 61,131,582  
 
     

 

*   In addition to this equity investment, there are commitments to provide a
$7,000,000 revolving credit facility for working capital purposes and a
$26,000,000 term loan for capital projects.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.11(d)

         Related Businesses  
Composite technology
 
 
 
Microwave technology
 
 
 
Laser technology
 
 
 
Ecomin
 
 
 
Microbials
 
 
 
Ready mixed
 
 
 
Asphalt
 
 
 
Laydown
 
 
 
Trucking/transportation/rail cars and related equipment
 
 
Loading/unloading services
 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTE
New York, New York
                    , 200                    
     For value received, Martin Marietta Materials, Inc., a North Carolina
corporation (the “Borrower”), promises to pay to the order of
                     (the “Lender”), for the account of its Applicable Lending
Office, the unpaid principal amount of each Loan made by the Lender to the
Borrower pursuant to the Credit Agreement referred to below on the maturity date
provided for in the Credit Agreement. The Borrower promises to pay interest on
the unpaid principal amount of each such Loan on the dates and at the rate or
rates provided for in the Credit Agreement. All such payments of principal and
interest shall be made in lawful money of the United States in Federal or other
immediately available funds at the office of JPMorgan Chase Bank, N.A., [One
Chase Manhattan Plaza,] New York, New York.
     All Loans made by the Lender, the respective types thereof and all
repayments of the principal thereof shall be recorded by the Lender and, if the
Lender so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Lender on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.
     This note is one of the Notes referred to in the Amended and Restated
Credit Agreement dated as of April 10, 2008 (as the same may be amended from
time to time, the “Credit Agreement”) among Martin Marietta Materials, Inc., the
Lenders from time to time parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and Bank of America, N.A., Branch Banking and Trust
Company, Wachovia Bank, National Association and Wells Fargo Bank, N.A., as
Co-Syndication Agents. Terms defined in the Credit Agreement are used herein
with the same meanings. Reference is made to the Credit Agreement for provisions
for the prepayment hereof and the acceleration of the maturity hereof.

            MARTIN MARIETTA MATERIALS, INC.
      By:           Name:           Title:        

A-1



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS OF PRINCIPAL

                              Type of   Amount of   Principal   Notation Amount
  Date   Loan   Loan   Repaid   Made By
 
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                     

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B — Competitive Bid Quote Request
Form of Competitive Bid Quote Request
[Date]

     
To:
  JPMorgan Chase Bank, N.A. (the “Administrative Agent”)
 
   
From:
  Martin Marietta Materials, Inc.
 
   
Re:
  Amended and Restated Credit Agreement (the “Credit Agreement”) dated as of
April 10, 2008 among Martin Marietta Materials, Inc., the Lenders from time to
time parties thereto, the Administrative Agent and Bank of America, N.A., Branch
Banking and Trust Company, Wachovia Bank, National Association and Wells Fargo
Bank, N.A., as Co-Syndication Agents

     We hereby give notice pursuant to Section 2.03 of the Credit Agreement that
we request Competitive Bid Quotes for the following proposed Competitive Bid
Borrowing(s):
     Date of Borrowing:                                         

      Principal Amount*   Interest Period**
$
   

     Such Competitive Bid Quotes should offer a Competitive Bid [Margin]
[Absolute Rate]. [The applicable base rate is the London Interbank Offered
Rate.]
     Terms used herein have the meanings assigned to them in the Credit
Agreement.

            MARTIN MARIETTA MATERIALS, INC.
      By:           Name:           Title:        

 

*   Amount must be $5,000,000 or a larger multiple of $1,000,000.   **   Not
less than one month (LIBOR Auction) or not less than seven days (Absolute Rate
Auction), subject to the provisions of the definition of Interest Period.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C— Invitation for Competitive Bid Quotes
Form of Invitation for Competitive Bid Quotes

     
To:
  [Name of Lender]
 
   
Re:
  Invitation for Competitive Bid Quotes to Martin Marietta Materials, Inc. (the
“Borrower”)

     Pursuant to Section 2.03 of the Amended and Restated Credit Agreement dated
as of April 10, 2008 among Martin Marietta Materials, Inc., the Lenders from
time to time parties thereto the undersigned, as Administrative Agent and Bank
of America, N.A., Branch Banking and Trust Company, Wachovia Bank, National
Association and Wells Fargo Bank, N.A., as Co-Syndication Agents, we are pleased
on behalf of the Borrower to invite you to submit Competitive Bid Quotes to the
Borrower for the following proposed Competitive Bid Borrowing(s):
     Date of Borrowing:                             

      Principal Amount   Interest Period
$
   

     Such Competitive Bid Quotes should offer a Competitive Bid [Margin]
[Absolute Rate]. [The applicable base rate is the London Interbank Offered
Rate.]
     Please respond to this invitation by no later than [2:00 P.M.] [9:30 A.M.]
(New York City time) on [date].

            JPMORGAN CHASE BANK, N.A.,
     as Administrative Agent
      By:           Authorized Officer             

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D — Competitive Bid Quote
Form of Competitive Bid Quote

     
To:
  JPMorgan Chase Bank, N.A., as Administrative Agent
 
   
Re:
  Competitive Bid Quote to Martin Marietta Materials, Inc. (the “Borrower”)

     In response to your invitation on behalf of the Borrower dated
                    , 200                    , we hereby make the following
Competitive Bid Quote on the following terms:

  1.   Quoting Lender:
                                                                 2.   Person to
contact at Quoting Lender:
                                                                 3.   Date of
Borrowing:                                         *     4.   We hereby offer to
make Competitive Bid Loan(s) in the following principal amounts, for the
following Interest Periods and at the following rates:

                      Competitive Bid   Absolute Principal Amount**   Interest
Period***   Margin****   Rate***** $             $            

[Provided, that the aggregate principal amount of Competitive Bid Loans for
which the above offers may be accepted shall not exceed
$                    .]**
 

*   As specified in the related Invitation.   **   Principal amount bid for each
Interest Period may not exceed principal amount requested. Specify aggregate
limitation if the sum of the individual offers exceeds the amount the Lender is
willing to lend. Bids must be made for $5,000,000 or a larger multiple of
$1,000,000.   ***   Not less than one month (LIBOR Auction) or not less than
seven days (Absolute Rate Auction), as specified in the related Invitation. No
more than five bids are permitted for each Interest Period.   ****   Margin over
or under the London Interbank Offered Rate determined for the applicable
Interest Period. Specify percentage (to the nearest 1/10,000 of 1%) and specify
whether “PLUS” or “MINUS”.   *****   Specify rate of interest per annum (to the
nearest 1/10,000th of 1%).

D-1



--------------------------------------------------------------------------------



 



     We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Amended and Restated
Credit Agreement dated as of April 10, 2008 among Martin Marietta Materials,
Inc., the Lenders from time to time parties thereto, yourselves, as
Administrative Agent and Bank of America, N.A., Branch Banking and Trust
Company, Wachovia Bank, National Association and Wells Fargo Bank, N.A., as
Co-Syndication Agents irrevocably obligates us to make the Competitive Bid
Loan(s) for which any offer(s) are accepted, in whole or in part.

                                  Very truly yours,    
 
                                [NAME OF BANK]    
 
                   
By:
          By:        
 
 
 
         
 
Authorized Officer    

D-2



--------------------------------------------------------------------------------



 



EXHIBIT G — Assignment and Assumption Agreement
ASSIGNMENT AND ASSUMPTION AGREEMENT
     AGREEMENT dated as of                     , 20                     among
[ASSIGNOR] (the “Assignor”), [ASSIGNEE] (the “Assignee”), MARTIN MARIETTA
MATERIALS, INC. (the “Borrower”), JPMORGAN CHASE BANK, N.A., as Administrative
Agent (the “Administrative Agent”) and [ISSUING LENDER(S)], as Issuing
Lender(s).
W I T N E S S E T H
     WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates
to the Amended and Restated Credit Agreement dated as of April 10, 2008 among
the Borrower, the Assignor and the other Lenders party thereto, as Lenders, the
Administrative Agent, and Bank of America, N.A., Branch Banking and Trust
Company, Wachovia Bank, National Association and Wells Fargo Bank, N.A., as
Co-Syndication Agents (the “Credit Agreement”);
     WHEREAS, as provided under the Credit Agreement, the Assignor has [New]
[Old] Commitment to make [Old] Loans [and participate in Letters of Credit] in
an aggregate principal amount at any time outstanding not to exceed
$                    ,000,000;
     WHEREAS, [Committed] [New] [Old] Loans made to the Borrower by the Assignor
under the Credit Agreement in the aggregate principal amount of
$                     are outstanding at the date hereof;
     [WHEREAS, Letters of Credit with a total principal amount available for
drawing thereunder of $                     are outstanding at the date hereof];
and
     WHEREAS, the Assignor proposes to assign to the Assignee all of the rights
of the Assignor under the Credit Agreement in respect of a portion of its [New]
[Old] Commitment thereunder in an amount equal to $                     (the
“Assigned Amount”), together with a corresponding portion of its outstanding
[Committed] [New] [Old] Loans [and Letter of Credit Liabilities,] and the
Assignee proposes to accept assignment of such rights and assume the
corresponding obligations from the Assignor on such terms;
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
     Section 1. Definitions. All capitalized terms not otherwise defined herein
shall have the respective meanings set forth in the Credit Agreement.
     Section 2. Assignment. The Assignor hereby assigns and sells to the
Assignee all of the rights of the Assignor under the Credit Agreement to the
extent of the Assigned Amount, and the Assignee hereby accepts such assignment

G-1



--------------------------------------------------------------------------------



 



from the Assignor and assumes all of the obligations of the Assignor under the
Credit Agreement to the extent of the Assigned Amount, including the purchase
from the Assignor of the corresponding portion of the principal amount of the
[Committed] [Old][New] Loans made by, [and Letter of Credit Liabilities of,] the
Assignor outstanding at the date hereof. Upon the execution and delivery hereof
by the Assignor, the Assignee, the Borrower and the Administrative Agent and the
payment of the amounts specified in Section 3 required to be paid on the date
hereof (i) the Assignee shall, as of the date hereof, succeed to the rights and
be obligated to perform the obligations of a Lender under the Credit Agreement
with an [Old][New] Commitment in an amount equal to the Assigned Amount, and
(ii) the [Old][New] Commitment of the Assignor shall, as of the date hereof, be
reduced by a like amount and the Assignor released from its obligations under
the Credit Agreement to the extent such obligations have been assumed by the
Assignee. The assignment provided for herein shall be without recourse to the
Assignor.
     Section 3. Payments. As consideration for the assignment and sale
contemplated in Section 2 hereof, the Assignee shall pay to the Assignor on the
date hereof in immediately available funds the amount heretofore agreed between
them.* It is understood that facility [and Letter of Credit] fees accrued to the
date hereof in respect of the Assigned Amount are for the account of the
Assignor and such fees accruing from and including the date hereof are for the
account of the Assignee. Each of the Assignor and the Assignee hereby agrees
that if it receives any amount under the Credit Agreement which is for the
account of the other party hereto, it shall receive the same for the account of
such other party to the extent of such other party’s interest therein and shall
promptly pay the same to such other party.
     [Section 4. Consents. This Agreement is conditioned upon the consent of the
Borrower, the Issuing Lenders and the Administrative Agent pursuant to Section
9.08 of the Credit Agreement; provided, if an Assignee is (i) any Person which
controls, is controlled by, or is under common control with, or is otherwise
substantially affiliated with such transferor Lender or (ii) another Lender, no
such consent of the Borrower or the Administrative Agent shall be required. The
execution of this Agreement by the Borrower, the Issuing Lenders and the
Administrative Agent, as applicable, is evidence of this consent.]
     Section 5. Non-Reliance on Assignor. The Assignor makes no representation
or warranty in connection with, and shall have no responsibility with respect
to, the solvency, financial condition or statements of the Borrower or the
validity and enforceability of the obligations of the Borrower in respect of the
 

*   Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee. It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.

G-2



--------------------------------------------------------------------------------



 



Credit Agreement or any Note. The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Borrower.
     Section 6. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
     Section 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

G-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

                  [ASSIGNOR]    
 
           
 
  By:        
 
     
 
Title:    
 
                [ASSIGNEE]    
 
           
 
  By:        
 
     
 
Title:    

The undersigned consent to the foregoing assignment:

                  MARTIN MARIETTA
     MATERIALS, INC.    
 
           
 
  By:        
 
     
 
Title:    
 
                JPMORGAN CHASE BANK, N.A.    
 
           
 
  By:        
 
     
 
Title:    
 
                [ISSUING LENDER    
 
           
 
  By:        
 
     
 
Title:]    

G-4



--------------------------------------------------------------------------------



 



EXHIBIT H —
FORM OF COMPLIANCE CERTIFICATE
JPMorgan Chase Bank, N.A.
     as Administrative Agent
Attention:                                         
     Re: Compliance Certificate
Ladies and Gentlemen:
     Reference is made to the Amended and Restated Credit Agreement dated as of
April 10, 2008 among MARTIN MARIETTA MATERIALS, INC., (the “Borrower”), the
Lenders from time to time parties thereto (the “Lenders”), JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”) and Bank of America,
N.A., Branch Banking and Trust Company, Wachovia Bank, National Association and
Wells Fargo Bank, N.A., as Co-Syndication Agents (such agreement, as it may be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Agreement”); capitalized terms used herein without definition shall
have the meanings assigned those terms in the Agreement.
     This Certificate is furnished to the Administrative Agent for the benefit
of the Lenders pursuant to Section 5.01 of the Agreement.
     The undersigned,          , hereby certifies to the Administrative Agent
for the benefit of the Lenders as follows:
     1 Authority. I am the duly elected, qualified and acting           of the
Borrower.
     2. This certificate is for the period ended                     ,
200                     (the “Certification Date”).
     3. Financial Statements. The accompanying consolidated statements of
earnings and cash flows of the Borrower and the Consolidated subsidiaries [for
the period from the beginning of the fiscal year to the Certification Date] [for
the fiscal year ended on the Certification Date] and the related consolidated
balance sheet of the Borrower and the Consolidated Subsidiaries as at the end of
such [fiscal period] [year], fairly present the consolidated financial condition
and results of operations of the Borrower and the Consolidated Subsidiaries as
of the end of such [period] [year] and for the [period] [year] involved[,
subject, however, to year-end audit adjustments].

H-1



--------------------------------------------------------------------------------



 



     4. No Default. To my knowledge, no Default has occurred or is continuing as
of the date of this certificate, except as set forth below:

         
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

     5. Maximum Leverage Ratio Calculation. The financial data and computations
supporting the Borrower’s compliance on and as of the Certification Date with
the financial covenant contained in Section 5.09 of the Agreement are set forth
below, and such financial data and computations are true, correct, and complete:
     (A) Consolidated Debt                                        
     (B) Consolidated EBITDA                                        
     Actual leverage (A)/(B)                                        
Maximum Allowable Leverage                     2.75 to 1.00
(under certain circumstances set forth in Section 5.09 of the Credit Agreement,
Maximum Allowable Leverage can be 3.25 to 1.00)
     IN WITNESS WHEREOF, the undersigned has executed this Certificate on the
date set forth below.

            [MARTIN MARIETTA MATERIALS, INC.
      By:           Name:           Title:        

Dated:                     , 200                    

H-2



--------------------------------------------------------------------------------



 



EXHIBIT I
EXTENSION AGREEMENT
JPMorgan Chase Bank, N.A.,
as Administrative Agent
under the Credit Agreement
referred to below
[Address]
Gentlemen:
     The undersigned hereby agrees to extend, effective [Extension Date], the
Termination Date under the Amended and Restated Credit Agreement dated as of
April 10, 2008 (as amended from time to time, the “Credit Agreement”) among
Martin Marietta Materials, Inc., a North Carolina corporation (the “Company”),
the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”) and Bank of America, N.A., Branch Banking and Trust
Company, Wachovia Bank, National Association and Wells Fargo Bank, N.A., as
Co-Syndication Agents, for one year to [date to which the Termination Date is
extended]. Terms defined in the Credit Agreement are used herein with the same
meaning.
     This Extension Agreement shall be construed in accordance with and governed
by the law of the State of New York.

            [LENDERS]
      By:           Name:           Title:        

Agreed and accepted:

          MARTIN MARIETTA MATERIALS, INC.
 
       
By:
       
 
 
 
Name:    
 
  Title:    

I-1



--------------------------------------------------------------------------------



 



        JPMORGAN CHASE BANK, N.A., as
     Administrative Agent
    By:         Name:         Title:      

I-2



--------------------------------------------------------------------------------



 



         

CROSS-REFERENCE TARGET LIST
NOTE: Due to the number of targets some target names may not appear in the
target pull-down list.
(This list is for the use of the word processor only, is not a part of this
document and may be discarded.)

                      ARTICLE/   TARGET   ARTICLE/   TARGET   ARTICLE/   TARGET
SECTION   NAME   SECTION      NAME   SECTION      NAME
1
  art.defs                
1.01
  defs                
1.02
  acct.terms                
1.03
  types.borrowing                
 
                   
2
  art.loans                
2.01
  commit.lend                
2.02
  notice.comm.borr                
2.03
  mmb                
2.03(a)
  mm.option                
2.03(b)
  mmq.request                
2.03(c)
  invitation.mmq                
2.03(d)
  submission.mmq                
2.03(d)(ii)
  sub.mmq.each.mmq                
2.03(d)(ii)(C)
  libor.auction                
2.03(e)
  notice.to.borrower                
2.03(f)
  acceptance.by.borrower                
2.03(g)
  allocation.by.Administrative Agent                
2.04
  notice.to.banks                
2.04(a)
  Administrative Agent.give.bank                
2.05
  loan.accounts                
2.06
  maturity.of.loans                
2.07
  interest.rates                
2.08
  mandatory.term                
2.09
  optional.prepmts                
2.10
  general.provisions                
2.11
  fees                
2.11(a)
  facility.fees                
2.11(b)
  participation.fees                
2.12
  reduction.of.comm                
2.13
  method.of.electing                
2.14
  funding.losses                
2.15
  computation.interest                
2.16
  inc.comm                
2.16(b)
  inc.comm.b                
 
                   
3
  art.conditions                
3.01
  closing                
3.01(a)
  opinion.counsel.borr                
3.01(b)
  opinion.counsel.agt                
3.02
  borrowings                
 
                   
4
  art.reps.warrs                
4.01
  corp.exist                
4.02
  corp.auth                
4.03
  binding.effect                
4.04
  fin.info                
4.04(c)
  since.093097                
4.05
  litigation                
4.06
  taxes                
4.07
  margin.regs                
4.08
  compliance                
4.09
  govt.approvals                
4.10
  pari.passu.obligs                
4.11
  no.defaults                
4.12
  full.disclosure                

I-3



--------------------------------------------------------------------------------



 



                      ARTICLE/   TARGET   ARTICLE/   TARGET   ARTICLE/   TARGET
SECTION   NAME   SECTION      NAME   SECTION      NAME
4.13
  erisa                
4.14
  env.matters                
4.15
  reg.restrictions                
 
                   
5
  art.covenants                
5.01
  information                
5.01(a)
  info.asap                
5.01(b)
  info.120days                
5.02
  pmt.obligations                
5.03
  insurance                
5.04
  maint.existence                
5.05
  maint.prop                
5.06
  compl.with.laws                
5.07
  mergers                
5.07(a)
  mergers.not.cons                
5.08
  negative.pledge                
5.08(k)
  neg.pledge.k                
5.09
  leverage.ratio                
5.10
  use.of.loans                
5.11
  investments                
5.11(c)
  invest.agt.date                
5.11(d)
  invest.in.sub                
5.12
  transactions.affs                
 
                   
6
  art.defaults                
6.01
  eod                  
7
  art.Administrative Agent                
7.01
  appt.and.auth                
7.02
  Administrative Agent.and.aff                
7.03
  action.by.Administrative Agent                
7.04
  consultation                
7.05
  liability.of.Administrative Agent                
7.06
  indemnification                
7.07
  credit.dec                
7.08
  succ.Administrative Agents                
7.09
  Administrative Agents.fees                
 
                   
8
  art.change.in.cir                
8.01
  inc.cost                
8.01(a)
  inc.cost.a                
8.01(b)
  inc.cost.b                
8.01(c)
  inc.cost.c                
8.02
  sub.rate                
8.03
  illegality                
8.03(b)
  illegality.b                
8.04
  taxes.on.pmts                
8.04(a)
  taxes.on.pmts.a                
8.04(b)
  taxes.on.pmts.b                
8.04(c)
  taxes.on.pmts.c                
8.04(c)(i)
  taxes.on.pmts.c.20.dbd                
8.04(d)
  taxes.on.pmts.d                
8.04(e)
  taxes.on.pmts.e                
8.04(f)
  taxes.on.pmts.f                
 
                   
9
  art.misc                
9.01
  term.comm.bank                
9.01(a)
  retiring.bank                
9.02
  notices                
9.03
  no.waivers                
9.04
  expenses                
9.05
  pro.rata.treatment                
9.06
  sharing.set.offs                
9.07
  amendments.waivers                
9.08
  succ.and.assigns                
9.08(b)
  participant                
9.08(c)
  assignee                
9.08(c)(iii)
  s.and.c.3                
9.08(d)
  s.and.a.d                
9.08(e)
  transferee                

I-4



--------------------------------------------------------------------------------



 



                      ARTICLE/   TARGET   ARTICLE/   TARGET   ARTICLE/   TARGET
SECTION   NAME   SECTION      NAME   SECTION      NAME
9.08(f)
  s.and.a.f                
9.09
  visitation                
9.10
  collateral                
9.11
  reference.banks                
9.12
  governing.law                
9.13
  counterparts                
9.14
  waiver.jury.trial                
9.15
  confidentiality                

I-5